 212318 NLRB No. 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The General Counsel's motion to strike the Respondent's No-vember 24, 1993 letter to the Board's Deputy Executive Secretary
is granted.On January 20, 1995, the Council on Labor Law Equality(COLLE) filed a motion for leave to file an amicus curiae brief. The
General Counsel and the Charging Party filed oppositions to the mo-
tion, and COLLE filed a response. On February 14, 1995, the Board
(with Member Cohen dissenting) denied the motion.2The Respondent and the General Counsel have excepted to someof the judge's credibility findings. The Board's established policy is
not to overrule an administrative law judge's credibility resolutions
unless the clear preponderance of all the relevant evidence convinces
us they are incorrect. Standard Dry Wall Products, 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully exam-
ined the record and we find no basis for reversing the findings.3Member Cohen concurs with his colleagues' adoption of thejudge's dismissal of the 8(a)(5) allegation concerning the Respond-
ent's unilateral sale of its trucks. In doing so, he notes that it has
not been shown that this action concerned a mandatory subject of
bargaining. See First National Maintenance Corp. v. NLRB, 452U.S. 666 (1981).Based on our examination of the record, we are satisfied that thereis no evidence that the judge prejudged the case, made prejudicial
rulings, or demonstrated any bias. Thus, we find no merit in the
General Counsel's contention that the judge was biased against his
position.Member Cohen finds it unnecessary to decide whether productionemployees Reinke and Gray were discharged in violation of Sec.
8(a)(3). He agrees that these employees were laid off in violation of
Sec. 8(a)(5). Any 8(a)(3) violations would not materially affect the
Board's remedy.4Member Cohen agrees with his colleagues that the Respondentviolated Sec. 8(a)(5) by bargaining in bad faith in negotiations for
an initial collective-bargaining agreement. In doing so, he finds it
unnecessary to rely on that part of their rationale which involves an
assessment of the substance of the Respondent's bargaining propos-
als involving management flexibility, cost reduction, and union secu-
rity. See Larsdale, Inc., 310 NLRB at 1319 fn. 5.5We agree with the judge's conclusion that the Respondent didnot change work shift hours for discriminatory reasons.6We note that, although Patelski was not asked at the hearing spe-cifically about Gray's account of this incident, Patelski did generally
deny that he had ever heard Dolhun threaten to sell the Respondent's
trucks because of union activity. But Patelski's denial that he heardDolhun make such a threat is not inconsistent necessarily with
Gray's credited testimony that he heard Dolhun shout such a state-ment to Patelski.Wisconsin Steel Industries, Inc. and United Steel-workers of America, AFL±CIO. Case 30±CA±11504August 3, 1995DECISION AND ORDER REMANDINGBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn August 5, 1993, Administrative Law Judge Ste-phen J. Gross issued the attached decision. The Re-
spondent and the General Counsel each filed excep-
tions and supporting briefs, and the General Counsel
filed an answering brief in opposition to the Respond-
ent's exceptions.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions3as modified.1. We agree with the judge, for the reasons he setsforth in section IV, that the Respondent bargained in
bad faith. In affirming the judge's finding in this re-
gard, we do not rely on his suppositions concerning
the import of the Supreme Court's decision in Commu-nications Workers v. Beck, 487 U.S. 735 (1988), forthe Respondent's bargaining on a union-security
clause. Further, we note our understanding that his de-scription of the substance of the Respondent's bargain-ing proposals was not intended to suggest that the Re-
spondent acted unlawfully by failing to offer more fa-
vorable terms. The substance of proposals is merely
evidence that may be considered, along with other evi-
dence of a party's bargaining tactics, in the determina-
tion of whether the party has manifested an ``intent to
frustrate the collective-bargaining process.'' ReichholdChemicals, 288 NLRB 69, 70 (1988), affd. in pertinentpart sub nom. Teamsters Local 515 v. NLRB, 906 F.2d719, 726±727 (D.C. Cir. 1990). Accord: Larsdale, Inc.,310 NLRB 1317, 1319 (1993).4We also do not rely, in our consideration of anyissue, on the judge's findings in sections III and XI,E
(final par.) that the Respondent's president, Theodore
(Ted) Dolhun, had ``relatively mild'' or ``mild'' union
animus. We find that the record fully establishes
Dolhun's union animus and adequately supports all the
allegations of which proof of animus is an element.2. The judge found in section V,A that the Respond-ent violated Section 8(a)(5) and (1) of the Act by uni-
laterally changing (i.e., as opposed to shortening) em-ployee shift hours in January 1992. The Respondent
has excepted to this finding on the grounds that the
General Counsel expressly disclaimed at the hearing
any allegation that the Respondent independently vio-
lated the Act by unilaterally changing employee shift
hours. We find merit in the Respondent's exception.
On the final day of the hearing, September 25, 1992,
counsel for the General Counsel stated on the record
that he was not alleging that the Respondent unilater-
ally changed work schedules in violation of Section
8(a)(5), and that he was not amending the complaint
to include such an allegation. Accordingly, we find
that the judge erred in finding such a violation.53. We affirm the judge's credibility-based finding insection VIII,B that the Respondent violated Section
8(a)(1), based on employee Michael Gray's testimony
that he overheard Dolhun shout to Supervisor Terry
Patelski that if the Union got in Dolhun would sell the
trucks, shut down the plant, and (personally) move to
Florida.6 213WISCONSIN STEEL INDUSTRIESWe disavow the judge's finding in fn. 30 that Dolhun's threat``says little'' about his union animus, and that it did not ``signif[y]
anything more than a temporary irritation with the Union's organiz-
ing effort.''7As discussed in his decision at sec. VIII,C, the judge decided toreceive into evidence a handwritten summary of the financial per-
formance of the Respondent's transportation division for 1989, 1990,
and 1991, which was prepared by Runkel and presented to Dolhun
(R. Exh. 23). We affirm the judge's ruling. We note, however, that
contrary to the judge's finding, the record establishes that Runkel
prepared this summary in July 1992, using actual performance fig-ures for all 3 years, rather than in July 1991, using actual figuresfor 1989 and 1990, and estimated figures for all of 1991, as found
by the judge.8Bridgeford Distributing Co., 229 NLRB 678 (1977) (resumptionof operations and reinstatement of employees not required where
employer's basic decision to transfer operations in question was law-
fully based on economic reasons but was thereafter unlawfully accel-
erated based on subsequent union activity); Calcite Corp., 228NLRB 1048 (1977) (where evidence establishes that employer might
have conducted a lawful economic layoff subsequent to the date of
its accelerated, discriminatory layoff, and therefore some doubt ex-
ists about whether and when any of the unlawfully laid-off employ-
ees eventually would have been laid off lawfully, the determination
of (1) when such lawful layoff would have occurred, and (2) which
employees would have been lawfully laid off is best left to compli-
ance; employees will be entitled to backpay from date of accelerated
unlawful layoff to date when they would have been lawfully laid
off). See Pacemaker Driver Service, 290 NLRB 405 (1988), enfd.914 F.2d 92 (6th Cir. 1990) (employer not required to reopen
discriminatorily closed operation or to reinstate discriminatorily ter-
minated employees in backpay proceeding where record establishes
that employer subsequently would have closed operation and law-
fully terminated employees); see also Eddyleon Chocolate Co., 301NLRB 887 (1991) (seasonal employees whose scheduled, lawful,
seasonal layoff was discriminatorily accelerated are entitled to rein-
statement for next production season, but are only entitled to back-
pay from date of discriminatorily accelerated layoff to date that they
would have been lawfully laid off). Cf. Schwartz Mfg. Co., 289NLRB 874 (1988) (employer failed to establish if, when, or to what
extent employees would have been laid off and plant shut down for
lawful reasons subsequent to date of discriminatory layoff); Hemi-sphere Broadcasting Co., 290 NLRB 394 (1988) (employee whosescheduled discharge for lawful reasons was accelerated for unlawfulContinuedAlso, in section VIII,B, the judge dismissed, oncredibility grounds, allegations that Ted Dolhun sepa-
rately threatened employee truckdrivers Ronald
Andresen and Thomas Cannon that if the Union won
the election he would sell the Respondent's trucks and
contract with outside companies to provide trucking,
with a resultant loss of the truckdrivers' jobs. The
General Counsel has excepted to these dismissals.We find it unnecessary to pass on the General Coun-sel's exceptions because any resultant additional
8(a)(1) findings would be cumulative and would not
affect materially the remedy for the 8(a)(1) violation
found above.4. We agree with the judge, for the reasons he setsforth in section VIII, that the General Counsel hasmade a prima facie showing that the Respondent vio-
lated Section 8(a)(3) and (1), by shutting down its
transportation division (over-the-road trucking oper-
ations) in June 1991, shortly after the start of the
Union's organizational campaign. We find, however,
that the Respondent may have established that it would
have discontinued these operations in any event for
economic reasons at a later time. In this regard, we
find the judge's decision ambiguous regarding the al-
legedly discriminatory shutdown. It is unclear whether
the judge has found (1) that the Respondent would not
have shut its transportation division down at all absentunion considerations, or (2) that although the Respond-
ent reasonably would have shut down its transportation
division for valid economic reasons subsequent to June
1991, the Respondent accelerated the shutdown toJune 1991 because of union considerations.Certain of the judge's statements suggest that he hasfound only the latter, i.e., a discriminatorily acceler-ated June 1991 shutdown of the transportation divi-sion. Specifically, the judge found in section VII that
(1) the Respondent's overall sales and profitability had
substantially declined in the 5-month period prior to
June 1991; (2) the Respondent had warned its employ-
ees in April 1991, prior to the onset of union activity,
that it was encountering slower economic conditions
that had already forced layoffs; and (3) ``there is a
great deal of evidence indicating that the decline in the
level of WSI's business and the resulting layoffs were
caused by the recessionary economy, not by WSI's
union animus.''Similarly, the judge found in section VIII,C that theRespondent's accountant, Paul Runkel, advised Dolhun
in July 1991 (1) that the Respondent's transportation
division had lost approximately $300,000 in the first
half of 1991, and that he projected it to lose $600,000over the course of the year;7and (2) that the Respond-ent should sell all of its trucks and contract with truck-
ing companies to provide the Respondent with trans-
portation services.Thus, although the judge's discussion suggests thatthe Respondent would have shut down the transpor-
tation division for lawful reasons sometime after June
1991, the judge did not make a specific finding in that
regard. Moreover, while the General Counsel stated at
the start of the hearing that he would seek a remedy
requiring the Respondent to resume its over-the-road
trucking operations, the judge found that the Respond-
ent failed to prove when financial and operating con-
siderations alone would have led the Respondent toshut down its over-the-road trucking operations. Con-
sequently, the judge recommended that the Respondent
resume its over-the-road trucking operations, and that
any employees laid off as a result of the discriminatoryshutdown be reinstated.These remedies would be inappropriate, however, ifthe violation found were merely a discriminatorily ac-celerated shutdown of the transportation division.8 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
reasons is not entitled to reinstatement and is only entitled to back-pay from date of unlawfully accelerated discharge to date of lawful
scheduled discharge); Landgrebe Motor Transport, 295 NLRB 1040(1989) (same); Ohio Valley Graphic Arts, 234 NLRB 493 (1978)(same). Also, cf. Electronic Data Systems Corp. v. NLRB, 985 F.2d801, 807±808 (5th Cir. 1993), denying enf. in pertinent part 305
NLRB 219, 259, 263 (1991) (order requiring restoration of oper-
ations and reinstatement of employees was not tailored to union ani-
mus in question, because the Board had not considered whether,
when, and how employer would have eventually consolidated oper-
ations; in fashioning remedy, Board should account for what em-
ployer eventually would have done in regard to consolidation of op-
erations, absent union animus); Mid-South Bottling Co. v. NLRB, 876F.2d 458, 463 (5th Cir. 1989), enfg. 287 NLRB 1333 (1988) (re-
sumption of discriminatorily curtailed operations is appropriate rem-
edy where, inter alia, employer failed to establish that facility even-
tually would have been closed for lawful reasons); NLRB v. Major,296 F.2d 466, 468 (7th Cir. 1961), denying enf. 129 NLRB 322
(1960) (restoration of operations is not appropriate where employer
had legitimate reason to cease operations before onset of union ac-
tivity and then accelerated cessation of operations because of the
union activity).9Member Truesdale joins his colleagues in remanding to the judgethe complaint allegation that the Respondent violated Sec. 8(a)(3)
and (1) by shutting down its transportation division. In light of the
remand, however, he finds it unnecessary to characterize the applica-
bility of specific evidence adduced by the Respondent at the hearing
to the allegations remanded.10In affirming the judge's dismissal of this allegation, MemberTruesdale does not rely on Plumbers Local 447 (Malbaff LandscapeConstruction), supra.11All dates in this section and the following section are 1991 un-less otherwise stated.Hence, there is tension between the judge's apparentfinding that there was an accelerated shutdown, and his
recommended resumption-of-operations and reinstate-
ment remedies. Under the circumstances, we cannot
determine whether the judge has found: (1) that the
Respondent discriminatorily shut down operations in
June and established no defense; or (2) that the Re-spondent established a defense that it would have shut
down operations for lawful reasons at some point sub-
sequent to June (in which case the violation is only
that the Respondent discriminatorily accelerated theshutdown to June).If the judge found that the Respondent establishedthis defense, then he has not articulated why this de-
fense does not also apply to the ``acceleration'' allega-
tion. That is, if the Respondent showed that it would
have discontinued its over-the-road trucking operations
for economic reasons at a later time, it may well be
that this showing is applicable to the ``acceleration''
allegation as well. In this regard, we note that most (if
not all) of the factors that might support this defense
existed in late June.Accordingly, we remand this aspect of the case tothe judge and direct him to find, on the basis of the
existing record and consistent with the foregoing dis-
cussion, whether the Respondent would have shut
down its transportation division for lawful reasons in
June 1991 or thereafter, and to determine the appro-
priate remedy, if any.9In light of our remand of theshutdown issue, we withhold judgment on the judge's
finding that the layoffs of drivers Andresen and Can-non violated Section 8(a)(3) as a consequence of theclosing of the trucking operation.5. We agree with the judge, for most of the reasonshe sets forth in section IX, that the Respondent's dis-
continuance of its business relationship with Galland
Henning Nopak, Inc. (GHN) was not motivated by
knowledge that GHN's employees were represented by
the Union and that some GHN employees had visited
the Respondent's plant on the day of the representation
election. We note that the dismissal of this allegation
is also supported by Plumbers Local 447 (MalbaffLandscape Construction), 172 NLRB 128, 129 (1968),which holds that an employer does not violate Section
8(a)(3) and (1) of the Act ``by ceasing to do business
with another employer because of the union or non-
union activity of the latter's employees.''10In affirming the judge's dismissal of this allegation,however, we find it unnecessary to rely on his discus-
sion in footnote 41 about whether the testimony of em-
ployee Margaret Komas was admissible as an excep-
tion to the hearsay rule under the Federal Rules of Evi-
dence. Rather, we rely only on the judge's ``more-
over'' rationale that Komas' testimony is not hearsay
because it is relied on, not to prove the truth of the
matter asserted, but only to prove what the Dolhuns
knew about GHN's overdue payments.6. We agree with the judge's finding in section Xthat the Respondent engaged in unlawful surveillance
of employee union activity when Supervisor Dale
Lewandowski drove slowly past the Ice House tavern,
a known employee meeting place where a union meet-
ing was actually underway, and peered at cars in the
parking lot. We do not, however, rely on the judge's
``crediting'' of Cannon's testimony that in his opinion
the only explanation for Lewandowski's actions was
that he was trying to determine which of the Respond-
ent's employees were engaged in union activity in theIce House. Rather, we rely on the judge's independentfinding (albeit in substantial agreement with Cannon's
opinion) that under all the circumstances it was far
more likely than not that Lewandowski was trying to
determine which employees were at the meeting in the
Ice House.7. In section XI,B, the judge addressed, inter alia,several allegations that certain incidents involving Ted
Dolhun and employee Paul Herbst during the days im-
mediately following the Union's election victory on
August 14, 1991,11violated Section 8(a)(3) and (1),and that Herbst's layoff a week later violated Section
8(a)(3) and (5). 215WISCONSIN STEEL INDUSTRIES12A sixth incident alleged as unlawful by the General Counselconsisted of nothing more than Dolhun's directing Herbst to pick up
a piece of steel scrap from the floor. We agree with the judge, for
the reasons stated by him, that this cannot reasonably be construed
as threatening or harassing, and it does not rise to the level of a vio-
lation of Sec. 8(a)(1).13The General Counsel did not except to the judge's failure tofind whether this conduct also violated Sec. 8(a)(3) of the Act.Herbst was an active supporter of the Union whoalso served as the Union's observer at the August 14
election. He was laid off on Tuesday, August 20. In
the 6 days between Herbst's service as the Union's ob-
server and his layoff, there were five workplace en-
counters in which Dolhun made hostile or threatening
comments to him.12The judge found that one of thoseincidents constituted harassment in violation of Section
8(a)(1), but he dismissed the other four allegations. For
the following reasons, we agree with the judge regard-
ing the violation he found, and, contrary to the judge,
we find that Dolhun's statements in the other four inci-
dents also violated Section 8(a)(1).Two of those incidents took place on Friday, August16, 2 days after the Union's election victory. Around
8:30 a.m. that day, when Herbst was returning to his
work area with a cup of coffee he had obtained on the
plant premises, Dolhun approached him, ordered him
to get rid of the coffee, and after Herbst had set it
down, told him that employees would no longer be al-
lowed to take coffeebreaks. When Herbst responded,
``Okay, Ted,'' Dolhun indicated that he was thereafter
to be addressed as ``Mr. Dolhun.'' Such restrictions on
coffeebreaks had not previously existed, and, as the
judge reasonably found, ``the only possible cause of
Dolhun's behavior,'' so far as the record shows, ``is
Herbst's role as [election] observer for the Union on
August 14 and the employees' vote in favor of the
[Union].'' We agree and affirm the judge's finding of
an 8(a)(1) violation.13Later that day Dolhun spotted Herbst in his workarea without his safety glasses on. Dolhun conceded at
the hearing that this was not something newÐhe had
instructed Herbst ``many times'' before to wear theglasses. This time, however, unlike all previous occa-
sions, he threatened Herbst that he would be fired ``on
the spot'' the next time he was caught without the
glasses. No such threat was directed at Herbst's super-
visor, Burdick, who was working nearby and was also
not wearing safety glasses. In dismissing the allegation
that this discharge threat was unlawfully motivated, the
judge relied on the fact that Herbst had been advised
of the safety glass rule before and had suffered some
eye injuries. But the only factors distinguishing this
occasion from the ``many'' previous occasions when
the eyeglass rule had been brought to Herbst's atten-
tion were that Herbst had recently appeared as a
prominent representative of the Union and that this
time he was threatened with discharge. Unlike thejudge, we infer from these circumstances that Dolhunwas threatening discharge because of his anger at
Herbst's union role, and the Respondent thereby vio-
lated Section 8(a)(1) of the Act.Three incidents occurred on Monday, August 19.First, Dolhun ran up to Herbst with an improperly
worked part, yelling that Herbst had ``screwed up the
job'' and that ``the next time you screw up the job I'm
going to fire you.'' In fact, Herbst was not the em-
ployee who had worked on that part, but even more
significantly, according to Herbst's credited and
uncontradicted testimony, no employee in the past had
been ``warned so severely'' about such work errors.
That afternoon, Dolhun approached Herbst and brought
up a brief conversation Herbst had had with a laid-off
employee, Mike Gray, earlier in the day. (Herbst hadgone to the employee locker room to get Gray the tele-
phone number of a union representative to call con-
cerning his layoff.) According to the credited testi-
mony, Dolhun asked Herbst if his conversation with
Gray had been about the Union, and when Herbst did
not answer, Dolhun burst out: ``I've put up with your
shit for two years now. Union or no union, I'm going
to run your damn ass out of the company.'' Finally,
that same afternoon, after Dolhun saw Herbst talking
to one of the Respondent's truckdrivers who had come
in to make a pickup, Dolhun ordered Herbst ``from
now on'' not to ``talk to truck drivers or anybody else,
or anybody on the street,'' and to ``[j]ust stay in your
work area.'' If Herbst disobeyed the directive, Dolhun
warned, he would be fired ``on the spot.''The judge dismissed the allegation concerning thedefective part because he speculated that Herbst's past
bad work record might have led Dolhun to lash out at
him on the basis of the mistaken belief that he was re-
sponsible for the defect. He dismissed the allegations
regarding the threats to run Herbst ``out of the com-
pany'' and to fire him ``on the spot'' for talking with
others as the likely results of Dolhun's concern about
employees violating the maxim ``work time is for
work.'' In our view, this improperly ignores the fact
that in questioning Herbst about the discussion with
Gray, Dolhun expressed no concern about where or
when the discussion occurred (i.e., whether in or out
of the work area or during or after the official work-
day); rather, he focused on whether Dolhun had been
talking to Gray about the Union. Thus, the judge of-
fered a rationale for Dolhun's threat that Dolhun, him-
self, did not express either at the time he made it or
in his testimony at the hearing. The judge's analysis
also fails to take adequate account of the fact, which
the judge appeared to accept, that Herbst's brief con-
versation with the truckdriver occurred ``in much the
same way that Herbst had always chatted with drivers
coming in for pick-ups.'' The only difference was that
the other occasions had preceded the election and had 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981),cert. denied 455 U.S. 989 (1982), approved in NLRB v. Transpor-tation Management Corp., 462 U.S. 393 (1983).15W.F. Bolin Co.
, 311 NLRB 1118, 1119 (1993), citing RoureBertrand Dupont, Inc., 271 NLRB 443 (1984).16Id., citing Equitable Gas Co., 303 NLRB 925, 928 (1991).17Lewandowski did not testify. Patelski testified that while he hadtold Dolhun about the negative aspects of Herbst's performance, he
had never recommended that Herbst be laid off. In this regard, we
note that in fn. 48 the judge refers to the contents of an affidavit
that Patelski provided to the Respondent's attorneys (R. Exh. 27).
But this exhibit was rejected at the hearing, and its contents are not
in evidence.18The record does show, and the judge correctly found, that theRespondent's business was suffering, losing money, and laying off
employees during the August 1991 events in question here.not elicited warnings and threats of discharge. In sum,we find that all three of these August 19 incidents rep-
resented threats and harassment motivated by Herbst's
service as the Union's representative at the August 14
election that the Union won. Accordingly, contrary tothe judge, we find that the Respondent thereby violated
Section 8(a)(1).8. In section XI,B, the judge found that the Re-spondent laid Herbst off unilaterally, without advance
notice to the Union, in violation of Section 8(a)(5), but
the judge dismissed the allegation that the Respondent
laid Herbst off in violation of Section 8(a)(3). We af-
firm the judge's finding that Herbst was laid off in
violation of Section 8(a)(5). But we reverse his dismis-
sal of the 8(a)(3) layoff allegation.Preliminarily, the judge did find that the GeneralCounsel had established a prima facie case that the Re-
spondent laid off Herbst on August 20 because of his
union activities. The judge relied on the fact that only
a few days before ordering Herbst to be laid off,
Dolhun had unlawfully harassed him because of his
union activities (i.e., by criticizing him for taking a
coffeebreak, by prohibiting him from taking them in
the future, and by requiring him to address Dolhun as
``Mr. Dolhun''). Nevertheless, the judge concluded
that the Respondent proved that it would have laid
Herbst off even in the absence of his union activities.Our unfair labor practice findings in the precedingsection of this decision concerning the four additional
incidents of threats and harassment made not long be-
fore Herbst's layoff show that the Respondent's ani-
mosity towards Herbst's serving as the union observer
and towards the Union's victory in the election was far
more intense than the judge acknowledged. And, as
discussed below, we find that the Respondent has not
met its burden under Wright Line14of demonstratingthat it would have laid off Herbst even in the absence
of his union and protected activity.In order to rebut the General Counsel's prima faciecase, the Respondent must demonstrate by a prepon-
derance of the evidence that it would have laid off
Herbst on August 20 even in the absence of his union
activity, which culminated in his service as union ob-
server at the election on August 14.15The Respondentcannot simply present a legitimate reason for its ac-
tion; it must persuade by a preponderance of the evi-
dence.16Dolhun testified that in deciding to lay off Herbst hetook into account the recommendations of SupervisorsLewandowski and Patelski.17Dolhun testified that hedecided to lay off Herbst on the basis of his relative
lack of skills compared to other employees, his poor
attendance record (assertedly the worst in the Com-
pany), his poor attitude towards the Company and
other employees, and ``economic consideration of our
business.'' The record establishes that Herbst's per-
formance, attitude, and attendance problems were long-
standing and substantially predated the late August in-
cidents and layoff.On July 22, Herbst was late for work, and was givena written warning by his supervisor, Brian Burdick.
The warning notified Herbst that if he was absent or
late without permission one more time, he would be
given a 3-day suspension, and that a similar offense
after that would result in termination.On Thursday, August 1, Herbst was absent fromwork without permission, assertedly because he was
sick. On Monday, August 5, Herbst was given a ``tem-
porary layoff'' for 3 days, purportedly because of
``economic conditions.'' But Herbst testified, without
contradiction, that Burdick said to him ``we both
[Herbst and Burdick] know why you are being laid off,
it is punishment for being sick for a day and missing
work.'' Indeed, Herbst received a written warning from
Burdick dated August 5, subject ``Absence of 8±1±
91,'' which stated in pertinent part:Your attendance record is already serious enoughto terminate you. If there is another incident, we
will consider it a cease [sic] of your employment
with Wisconsin Steel Industries, Inc.There is nothing in the record to show that betweenHerbst's August 5 warning and his August 20 layoff
he was absent, late, performed poorly, displayed a bad
attitude, or engaged in any misconduct. The only sig-
nificant events involving Herbst between the warning
and the layoff were (1) his service as union observer
at the August 14 election; (2) the Union's victory in
the election; and (3) Dolhun's unlawful harassment
and repeated unlawful threats to discharge Herbst on
Friday, August 16, and Monday, August 19.Dolhun testified that he also took into account ``eco-nomic consideration of our business'' in deciding to
lay off Herbst. He did not, however, elaborate on that
assertion or attempt to particularize it in the context of
Herbst's layoff on August 20.18 217WISCONSIN STEEL INDUSTRIES19See Norris/O'Bannon, 307 NLRB 1236 (1992).20We further note that, in any event, Dolhun's denial that he eversaid that he would ``bury those assholes'' is not incompatible withPerren's credited testimony that Dolhun said he would ``bury those
fuckers.''1WSI admits that it is an employer engaged in commerce.2WSI admits that the Steelworkers is a labor organization withinthe meaning of the National Labor Relations Act (the Act). The
Union's representation petition was filed in Case 30±RC±5273.3The bargaining unit:All full-time and regular part-time production and maintenance
employees, including truck drivers, employed by WSI at its Mil-
waukee, Wisconsin, facility, but excluding all office clerical em-
ployees, guards and supervisors as defined in the Act.4The hearing was held on July 21±24, September 10±11, and Sep-tember 21±25, 1992.5The original unfair labor practice charge was filed by the Steel-workers on September 6, 1991. The charge was amended on October
10, 1991, and February 13 and June 16, 1992. The original com-
plaint issued on December 11, 1991. An amended complaint issued
on June 25, 1992. The complaint was further amended at the hear-
ing.Based on all of the above considerations, we findthat the preponderance of the evidence establishes that
Herbst's union activities led Dolhun to lay him off on
August 20, not Herbst's past performance, attendance,
or attitude problems, or Dolhun's ``economic consider-
ation'' of the Respondent's business. Accordingly, we
find that the Respondent has not met its burden under
Wright Line, supra, of showing that it would have laidoff Herbst on August 20 even in the absence of his
union activities. We conclude that the Respondent
discriminatorily laid off Herbst in violation of Section
8(a)(3) of the Act.199. We affirm the judge's finding, in section XI,E,that the Respondent violated Section 8(a)(1) when
Dolhun told Supervisor Burdick that ``[t]hose are the
assholes causing me trouble over here. I'm going to
bury those fuckers.'' The credited evidence establishes
that Dolhun was referring to employees Beamon and
Perren, who were working about 10 feet away, and
that Perren overheard Dolhun's remarks.In affirming this finding, however, we note that thejudge found that Dolhun did not testify about this inci-
dent. While the record confirms that Dolhun did not
testify specifically about this incident, he did deny
generally that he ever said in reference to Beamon and
Perren that he would ``bury those assholes.'' The
judge's failure expressly to refer to this aspect of
Dolhun's testimony does not affect our affirmation of
the judge's 8(a)(1) finding.2010. We affirm the judge's dismissal, in section XI,E,of the allegation that the Respondent violated Section
8(a)(1) when Dolhun ordered Supervisor Burdick to
``write up'' Beamon and Perren ``for anything and ev-
erything.'' In affirming the judge's dismissal of this al-
legation, however, we note that, contrary to the judge's
finding, Dolhun denied giving Burdick these instruc-
tions.ORDERThis proceeding is remanded to Administrative LawJudge Stephen J. Gross for the purposes of (1) deter-
mining on the basis of the existing record whether the
Respondent would have shut down its transportation
division for lawful reasons at some particular time in
June 1991 or thereafter, and (2) determining an appro-
priate remedy for any violation found in this regard.Thereafter, pursuant to the applicable provisions ofSection 102.45(a) of the Board's Rules and Regula-
tions, the judge shall prepare and issue a supplemental
decision containing findings of fact, conclusions of
law, and a recommended supplemental Order in regardto the issue remanded herein. Following service ofsuch supplemental decision and Order on the parties,
the provisions of Section 102.46 of the Board's Rules
and Regulations shall be applicable.The issuance by the Board of an Order remedyingthe unfair labor practices found in this proceeding is
held in abeyance pending completion of the action en-
compassed by this remand.Rocky L. Coe, Esq., for the General Counsel.Christine Z. Stonkus and Irwin J. Brown (Cosmos ConsultingGroup), for the Respondent.Robert Glaser, for the Charging Party.I. INTRODUCTIONSTEPHENJ. GROSS, Administrative Law Judge. The Re-spondent, Wisconsin Steel Industries, Inc. (WSI), is located
in Milwaukee, Wisconsin. WSI is in the business of ``heat
treating'' various kinds of steel products for the manufactur-
ers of those products. (WSI's facilities and operations will be
further described later in this decision.) WSI often provides
pickup and delivery services for its customers using its own
trucks. In addition, for a time WSI provided long-haul trans-
portation services, again via its own trucks.1WSI is a privately held, family owned, company. Theo-dore (Ted) Dolhun is the chief executive officer of WSI and
an owner. His wife, Chris Dolhun, is executive vice president
of WSI and is also an owner. While Chris Dolhun's authority
at WSI is limited in comparison with Ted's, she very clearly
has greater influence over the affairs of WSI than anyone but
her husband.The United Steelworkers of America, AFL±CIO (theUnion or the Steelworkers) began an organizing campaign at
WSI in June 1991.2WSI's employees voted in favor of rep-resentation by the Steelworkers at an Board-conducted elec-
tion held that August.3Bargaining between the Steelworkers and WSI began inSeptember 1991. But as of the close of the hearing in this
case (in September 1992), no collective-bargaining contract
had been executed.4According to the General Counsel, beginning in June 1991and continuing at least through the close of the hearing WSI
violated Section 8(a)(1), (3), and (5) of the Act in numerous
respects.5 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
II. TEDDOLHUN
When all is said and done, this case is about Ted Dolhun.Just about every significant decision at WSI (down to, for in-
stance, the layoffs of individual employees) has to be made
or approved by Dolhun. WSI's employees sought out a union
largely because of their unhappiness with the way Dolhun
dealt with them. And Dolhun was directly involved in almost
all the activity that the General Counsel claims violated the
Act.A. Ted Dolhun's Behavior``Smooth'' is not the word one would use to describe TedDolhun. He is moody. He is inconsistent in the way he deals
with people and situations. He has an explosive temper. Not
infrequently he turns nasty, sarcastic, abusive, and loud. He
tends to mishear what is being said to him and then to ex-
plode in anger over what he thinks (incorrectly) was said. He
often jumps to conclusionsÐthe wrong conclusions.This is what employee Paul Herbst had to say (credibly)about Dolhun's way of expressing disapproval.[H]e would come through the plant screaming thatsomething was wrong, or this and that. He would never
get to the point and actually find out what is going on.
He would just throw a tantrum and then leave. ... A

lot of times we didn't know [what the tantrum was
about] because we could never find out what he was
screaming about. There were a lot of instances where
. ... he thought he had the right to come in and yell

and scream, and accuse, and point the finger and
scream again, and then leave.Employee James Reinke agreed that Dolhun ``used tocome up and holler for no reason at all.'' ``And when
[Dolhun] would holler,'' Reinke was asked, did Dolhun
``sometimes use swear words like `fuck, asshole'?'' Reinke
responded (credibly) that Dolhun did not ``sometimes'' use
language of that ilk; rather, when Dolhun was doing his hol-
lering, he used such language ``most of the time.''It was this kind of behavior that was the main reason thatWSI's employees sought out union representation, rather than
unhappiness with wages, hours, or working conditions. As
Herbst put it, WSI's employees contacted the Steelworkers
becauseÐWe were a little disappointed with the way we weretreated by Mr. Dolhun. ... He would sometimes ridi-

cule us in front of customers. ... Being called a

moron in front of customers, being called stupid ass,
just the way he treated you in front of people, yelling,
screaming. He didn't treat you very fairly.It is to Dolhun's credit, in a manner of speaking, that hedoes not reserve this kind of behavior for rank-and-file em-
ployees. Dolhun is democratic in the verbal abuse he hands
out. Thus, WSI supervisory personnel face that kind of treat-
ment, with the result that at least three of the Company's su-
pervisors led the way in the unionization effort. And one of
WSI's attorneys also was treated to exceedingly noisy criti-
cism from Dolhun, replete with four-letter epithetsÐall dur-
ing a lunch at a restaurant. That exchange led the attorney
to tell Dolhun that he considered Dolhun to be paranoid andout of control. (The scene at the restaurant will be furtherdiscussed later in this decision.)But Dolhun's temper is the kind that, while it always pro-duces a lot of noise, does not always produce much action.
And the record evidences a number of occasions in which
Dolhun put up with employee and supervisory behavior that
would have led many employers to fire the personnel in-
volved.B. Ted Dolhun's Credibility as a WitnessIn some ways, at least, Dolhun's testimony is not to betrusted.For one thing, when Dolhun testified about his oral com-munications with others, he almost always indicated that his
manner was restrained and thoughtful. As the foregoing dis-
cussion indicates, many times that was not the case. Accord-
ingly, in respect to those factual issues having to do with the
tone with which Dolhun expressed himself, I have almost al-
ways assumed that Dolhun expressed himself loudly and
abusively whenever any witness to an event testified that that
was the case. This facet of Dolhun's testimony also means
that his testimony cannot be counted on to be accurate.Secondly, there is Dolhun's testimony about WSI's re-sponse to the Union's organizing effort. Dolhun was asked,
``wasn't the intent'' of WSI's campaign during the union or-
ganizing drive ``to influence the employees to vote against
the Union?'' Dolhun answered: ``No.'' That ``no'' was un-
true. Chris Dolhun gave weekly speeches to the employees
throughout the period of the Union's campaign and sent let-
ters to each employee. The stated intent of her speeches and
letters was to have the employees vote against union rep-
resentation. Additionally, WSI hired a law firm to assist it
in responding to the Union. Dolhun himself testified that he
was ``a little disappointed'' with that firm ``after losing the
election.'' (Emphasis added.)What I do not understand is what Dolhun had in mind intestifying the way that he did about WSI's response to the
Steelworkers' campaign. He had to have known that the facts
of the Company's position during the campaign would be-
come clear in the course of the hearing.At the other end of the scale, Dolhun limited himself inthe denials that he uttered while testifying. Witnesses called
by the General Counsel made numerous damaging assertions
about Dolhun's statements and conduct. Dolhun did deny
many of those assertions. But others he did not.Additionally, my overall impression of Dolhun convincesme that he is not a manipulative or devious kind of person.III. UNIONANIMUS
As will be discussed below, the manner in which WSIchose to bargain with the Steelworkers constitutes evidence
of union animus.There are, however, degrees of animus. And the impres-sion I got from the this as I listened to the testimony was
that Ted Dolhun's version is relatively mild.By way of example, consider Dolhun's relationship withWSI Supervisor Douglas Orlowski. As touched on earlier, at
least three of WSI's supervisors led the way in the unioniza-
tion effort. The three were Orlowski, Brian Burdick, and
Terry Patelski. The record is clear that the Dolhuns learned
about Orlowski's activity during the course of the Steel-workers organizing effort. WSI could have lawfully fired him 219WISCONSIN STEEL INDUSTRIES6Orlowski testified that Ted Dolhun told him to tell the employeesthat they should vote as though their jobs depended on the outcome
of the election. Orlowski said that he did not follow that order.
Dolhun denied saying that to Orlowski. I credit Dolhun, not
Orlowski.7Neither Ted nor Chris Dolhun personally responded to theUnion's letter. In fact at no time did either of the Dolhuns ever re-
spond to any letter or telephone call from a union official. Moreover,
the record as a whole makes it clear that this unwillingness on the
part of both Ted and Chris Dolhun to communicate directly with
union officials was a deliberate policy by the Dolhuns. But I do not
find anything inappropriate about that policy. Neither of the Dolhuns
had much experience in dealing with unions. And given Ted
Dolhun's personality, it is unlikely that the WSI-Steelworkers rela-
tionship would have been furthered by his directly communicating
with the Union.8The General Counsel attacks the Dolhuns for referring to thatproposed collective-bargaining contract language as ``boilerplate.''
But I find that that ``boilerplate'' reference by the Dolhuns indicates
nothing, one way or the other, about the Dolhuns' attitude toward
the Steelworkers or toward collective bargaining.on the spot. But in fact the Dolhuns retained Orlowski in hisexisting job. (Orlowski was subsequently laid off for a while.
But that was long after the election.) The General Counsel
appears to contend that WSI did not fire Orlowski only be-
cause he was so important to production. But many employ-
ers would fire supervisors known to be handing out union
authorization cards in the midst of an organizing drive, what-
ever the short-term cost for the Company.6IV. DIDWSIBARGAININBADFAITH
The General Counsel claims that WSI engaged in a patternof conduct designed not to reach agreement at the bargaining
table but instead to frustrate and undermine the Union as the
collective-bargaining representative of WSI's employees. In
particular, the General Counsel contends that WSI sabotaged
the bargaining by: (1) using three different sets of nego-
tiators; (2) demanding that the bargaining start ``fromscratch''; (3) insisting on contract terms to which the Union
could not, as a practical matter, agree; and (4) never having
any member of WSI's management present at the bargaining
table.A. WSI's Use of Three Different Sets of NegotiatorsThe election among WSI's bargaining unit employees washeld on August 14, 1991. On August 22 the Board certified
the Steelworkers as the exclusive collective-bargaining rep-
resentative of those employees. By letter dated August 26 ad-
dressed to Ted Dolhun, the Steelworkers named its collec-
tive-bargaining representative (Robert Glaser) and asked that
bargaining begin ``very soon.''7To respond to the Steelworkers the Dolhuns could haveused the law firm that had advised WSI during the union
campaign. But the Dolhuns were disappointed in that firm's
performance and WSI had no further dealings with that firm
after the election.The Dolhuns instead turned to their family attorney, DavidHughes, to respond to the Union's request that bargaining
begin. The Dolhuns did that within a few days after receipt
of the Steelworkers August 26 letter. (WSI, that is to say,
was commendably prompt in acting to get collective bargain-
ing underway.) Hughes is not a labor law specialist, and the
Dolhuns had no intention of using Hughes to negotiate the
details of a collective-bargaining agreement with the Steel-
workers. Rather, the Dolhuns' plan was to have Hughes han-
dle WSI's initial response to the Union but to have ``a spe-
cialist firm'' handle the negotiations. The Dolhuns, however,neglected to tell Hughes that his negotiating role would bethat limited and, of course, did not inform the Union about
the temporary nature of Hughes' role.The result was that Hughes, in a September 5 letter, toldthe Steelworkers that he would be conducting the collective-
bargaining negotiations on behalf of WSI. (WSI received a
copy of that letter. The Dolhuns did not correct the erroneous
information that it imparted.) Hughes then met with Glaser
(and other persons representing the Steelworkers) on Septem-
ber 25. (Hughes was the only representative of WSI at the
session.) The meeting was an amicable one during the course
of which the Union gave Hughes the Union's proposal for
the language of a collective-bargaining contract.8The Steel-workers negotiators and Hughes agreed that the next collec-
tive-bargaining session would be held on October 15 and 16.But not long after the September 25 meeting, Hughes toldthe Dolhuns about the Union's contract language proposal,
and the Dolhuns decided that it was time for a labor law firm
to step in to handle all further negotiations on WSI's behalf.
That led Hughes to notify the Union, on October 14 (1 day
before the scheduled second collective-bargaining session),
that ``I no longer represent Wisconsin Steel Industries in ne-
gotiations with the Steelworkers.'' Neither Hughes nor the
Dolhuns gave the Union any explanation for Hughes' with-
drawal. That, in turn, caused Glaser (the Steelworkers chief
negotiator) to conclude that WSI may have switched nego-
tiators in order to delay the course of the contract talks.With Hughes gone, the planned October 15±16 bargainingsession had to be canceled. In the meantime (toward the end
of October) the Dolhuns selected a Milwaukee law firm with
a labor law practice (Reinhart, Boerner, Van Deuren, Norris
& RieselbachÐhereafter Reinhart) to represent WSI in bar-
gaining with the Steelworkers. That firm assigned the task to
Attorneys Robert Sholl and David Sisson.Sholl and Sisson met with negotiators for the Steelworkerson November 1. Neither Sholl nor Sisson had communicated
with Hughes prior to the session. And, as previously men-
tioned, Hughes was WSI's only representative at the Septem-
ber 25 session. That meant that all the ground covered at the
September 25 session had to be gone over again.Either Sholl or Sisson or both met with representatives ofthe Steelworkers on a number of occasions in December and
early 1992. Sholl and Sisson seemed to develop a good
working relationship with Glaser. Considerable progress was
made in resolving disputes about various contract terms.In late February 1992, Sholl told Ted Dolhun that manybargaining issues between the Union and WSI had been re-
solved and that resolution of a limited number of remaining
issues would produce a contract. The Dolhuns and Sholl de-
cided to meet for lunch at a restaurant on February 28 to dis-
cuss the remaining outstanding issues. Because of the way
Sholl had communicated about the situation, or because
Dolhun once again jumped to an unwarranted conclusion,
Dolhun assumed that a collective-bargaining contract em-
bodying WSI's demands was just around the corner.As lunch got underway it became clear that WSI and theSteelworkers were considerably farther from the kind of con- 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9I asked Glaser what Brown meant when Brown spoke about bar-gaining ``from scratch'': did Brown mean that he was not going to
accept any tentative agreements reached on behalf of WSI by
Hughes or the Reinhart attorneys; or did Brown mean that the bar-
gaining was going to proceed as though there were no existing terms
and conditions of employment. Glaser testified that Brown's ``from
scratch'' included both meanings. And Brown did not deny Glaser's
interpretation when Brown testified. But the record indicates that all
of WSI's negotiators did in fact premise their bargaining on the ex-
isting terms and conditions of employment at WSI. I thus find that
Brown's ``from scratch'' remark meant only that he was going to
treat all issues as though none had been the subject of tentative
agreements between representatives of the Union and of WSI.tract that Dolhun wanted than Dolhun thought Sholl had de-scribed. Dolhun, who was already irritated with Sholl for
miscellaneous other reasons, concluded that Sholl had lied to
him. Dolhun went into a rage, screamed epithets at Sholl,
loudly informed Sholl that WSI's relationship with Sholl and
Sholl's firm was ended, and stalked out of the restaurant. In
the days that followed Sholl tried to telephone the Dolhuns
and, on March 9, wrote to Chris Dolhun about the incident
and about Sholl's difficulties in dealing with Ted Dolhun. No
one from WSI answered Sholl's letter or telephone calls. On
March 12 Sholl again wrote to Chris Dolhun sayingÐI have come to the conclusion that Ted's decision toterminate us as the Company's counsel on February 28
stands. Even if that is not the case, I have independ-
ently concluded that under the circumstances we can no
longer continue to represent you.On March 13 Ted Dolhun, being of the ``they-can't-quit-I'm-firing-them'' state of mind, wrote back terminating the
WSI-Reinhart relationship ``at once.''The General Counsel seems to contend that Ted Dolhun'seruption at the restaurant never happened or, if it did happen,
was merely a ploy. The real reason that WSI ended its rela-
tionship with Sholl and Sholl's firm, the General Counsel ar-
gues, is that the Dolhuns were concerned about the progress
that Sholl was making toward a collective-bargaining agree-
ment. WSI fired Sholl, under this theory, in order to derail
the negotiations. But as indicated by my description of the
February 28 luncheon meeting and its aftermath, I am con-
vinced that the General Counsel's contentions in this respect
are wrong. The termination of the WSI-Reinhart relationship
was entirely a function of misunderstandings between the
Dolhuns and Sholl and of Ted Dolhun's tantrum.On March 16 Sisson faxed a letter to Glaser advising that``our firm no longer represents Wisconsin Steel Industries for
purposes of collective bargaining.'' No one from either WSI
or from Reinhart explained to the Steelworkers why that was
so. Glaser's response was to write to Ted Dolhun saying,
inter alia, ``A lot of language has been agreed to. Please sup-
ply me with the name of your latest bargaining representa-
tive.'' The Dolhuns now needed to find yet another nego-
tiator to represent WSI at the bargaining table. They chose
Irwin Brown of Cosmos Consulting Group (the firm that rep-
resents WSI in this proceeding).Sholl's March 12 letter to Chris Dolhun (discussed above)included the following language:I will, of course, cooperate to ensure a prompt transi-tion. As part of that effort, I will be glad to discuss
with your new counsel the approximately 30 outstand-
ing issues at the bargaining table. ... We also are pre-

pared to transfer the files upon written request.On March 20 Brown wrote to Glaser identifying CosmosConsulting as WSI's collective-bargaining representative and
stating, inter alia, thatWe are ... ankle deep in trying to understand key
issues and unresolved charges of unfair labor practices.
It appears that considerable preliminary work must be
done in order to ``bring us up to speed.''....We are hampered by not having any documentationindicating tentative approval of language which may
have been agreed to subject to final agreement on all
contract issues. Perhaps you will provide that informa-
tion to us at your earliest convenience. A set of table
notes would be equally helpful.At Brown's first meeting with Glaser, on March 31,Glaser did provide Brown with copies of a considerable
number of documents. They included the collective-bargain-
ing agreement that Sholl had proposed on WSI's behalf. At
the second Brown-Glaser meeting, on May 8, the Union took
the position that since Brown could provide no proof of what
contract terms Sholl and Glaser had agreed to, ``we were
bargaining from scratch.'' (The record is clear that Brown's
``from scratch'' meant that Brown would proceed as though
no issues had already been resolved.9)Brown has remained adamant about that bargaining-from-scratch position. Glaser, on the other hand, has insisted that
Brown should honor the understandings that Sholl had
reached with Glaser.As indicated earlier, the Steelworkers and the GeneralCounsel contend that WSI changed its negotiators from
Hughes to the Reinhart firm, and from that firm to Cosmos
Consulting, as a way of delaying the bargaining and prevent-
ing a collective-bargaining agreement from ever being exe-
cuted. I do not find that to be the case. I find entirely credi-
ble the Dolhuns' testimony about the reasons for these
changes in negotiators. And that being the case, I see no rea-
son to find a violation of the Act based on the mere fact of
WSI's twice changing its bargaining representative.On the other hand, WSI's agent, Brown, reneged on all thetentative agreements WSI had previously entered into with
the Steelworkers. Brown claimed that he did that because he
could not be sure what those tentative agreements were. But
in terms of furthering the purposes of the Act, it seems ap-
propriate to impute to a bargaining agent facts known by
prior bargaining agents of the same principal concerning the
same round of bargaining. Under that approach, Brown's
claimed lack of knowledge about the prior bargaining pro-
vides no excuse at all for Brown's insistence on bargaining
``from scratch.'' Additionally, in the circumstances at hand,
the Reinhart firm specifically offered to discuss the status of
the bargaining with WSI's ``new counsel'' and to transfer its
bargaining files to such new counsel. WSI, that is, could eas-
ily have ensured that Brown obtain from Sholl and Sisson all
the information and documents that Brown needed in order
to determine what tentative agreements had been reached.
WSI chose not to do that. 221WISCONSIN STEEL INDUSTRIES10Communications Workers v. Beck, 487 U.S. 735 (1988).11The record shows that WSI routinely deals with deductions fromemployee pay for child support and the like.12Another WSI proposal affecting the union-employee-manage-ment relationship would preclude any union ``committeeperson''
from investigating or processing a grievance ``during either his
working time or the working time of the grievant .'' (G.C. Exh. 43
at 18.) Since WSI sometimes works three shifts and often works
two, that provision could have the effect of preventing any
committeeperson who was a WSI employee from investigating or
processing a grievance. Nonetheless, while the issue is a close one,
I am not prepared to find that there was any antiunion motivation
behind this proposal.13WSI also proposed a 2-hour-per-day reduction in the length ofemployee shifts. While that would tend to reduce employee com-
pensation, it seems directly related to WSI's decreased level of busi-
ness. I accordingly consider it to be in a category different from the
wage rate and uniform cost proposals.14Ted Dolhun testified that a decade ago WSI cut wage levels inresponse to the recession that occurred at the start of the 1980s. But
I do not consider that to be convincing evidence that the wage-cut
proposal was merely a response to the financial circumstances facing
WSI in 1991±1992.WSI's neglect regarding its switch from the Reinhart firmto Brown further delayed the bargaining because it left
Brown without other information about the bargaining (apart
from Brown's ignorance about the tentative agreements) and
without documents he ought to have had (such as a 70-page
partial contract proposal that Sholl had given to Glaser).As for WSI's earlier shift from Hughes to the Reinhartfirm, that caused only minimal delay. But again, WSI made
the change without taking reasonable steps to ensure that the
transition would be a smooth one. And I consider that the
Dolhuns' failure to advise the Union at the start of the nego-
tiations that Hughes was to be WSI's bargaining representa-
tive only temporarily is further evidence of the Dolhuns' lack
of interest in reaching agreement with the Steelworkers.B. WSI's Bargaining ProposalsMany of WSI's bargaining proposals can be thought of asan effort by WSI to ensure that, when it came to getting
work done, management had as much flexibility with the
Union in place as management had had prior to the arrival
of the Steelworkers on the scene. The proposals in this cat-
egory include:1. In selecting employees for layoffs and recalls, em-ployees have to be qualified to do the jobs available,
and management, in its ``sole judgment,'' determines
that.2. Management has the right to order any employeeto work overtime without giving the employee any ad-
vance notice.3. Management has the right to unilaterally changeshift hours and work schedules.4. Management has the right to assign any employeeto any kind of work regardless of the employee's job
classification.5. A uniform wage rate, whatever the individual em-ployee's seniority or skills.As Glaser pointed out during the bargaining, to a consider-able extent union agreement to these provisions would put
the Union in a worse position than if there were no collec-
tive-bargaining agreement. Nonetheless, I do not consider
WSI's insistence on these provisions to be evidence of bad-
faith bargaining. The Dolhuns firmly believe that the survival
of WSI depends upon the Company's ability to respond in-
stantly to a customer's requests. Whether or not the Dolhuns
are correct about that, the record shows that that belief is not
an unreasonable one and that the above proposals would
greatly assist WSI in ensuring that management retained the
ability to respond in that manner. Additionally, by the time
1992 arrived, WSI's work force had shrunk dramatically due
to the decrease in the level of customer demand. (I will dis-
cuss WSI's finances later in this decision.) Particularly be-
cause of this circumstance, it was important for any given
employee to be able to handle several different jobs.Two other proposals had to do with the three-way union-employee-management relationship: an open-shop proposal
(i.e., no union-security clause); and no union-dues checkoff.
The reason WSI gave to the Union for wanting an open-shopwas that some of WSI's employees were unwilling to join
the Steelworkers. But particularly since Beck,10that comesclose to being no reason at all. And WSI never tried to jus-tify its no-checkoff proposal, either to the Union during the
bargaining or to me during the hearing.11Having consideredwhat the record as a whole tells us about Ted Dolhun, I be-
lieve that these two proposals represent nothing more than a
venting of Dolhun's union animus.12Two additional proposals represent WSI's effort to reducethe employees' pay and benefits: a pay reduction of as much
as $2.75 per hour; and a requirement that employees pay 50
percent of uniform costs (the Company had always paid all
uniform costs).13Let us first consider the proposed pay reduction.
WSI employees earn between $8.75 and $10.25 per hour.Throughout the bargaining WSI has insisted that these wage
levels be reduced. The Company's first proposal was an
across-the-board reduction of $2 per hour. That changed into
a proposal that all nonprobationary employees be paid $7.50
per hour (which would have the effect of reducing wages be-
tween $1.25 and $2.75 per hour).Prior to the arrival of the Steelworkers, WSI advised itsemployees that, due to the economic situation, layoffs might
be necessary. (And indeed, many employees subsequently
were laid off.) But prior to the Union's arrival WSI made
no mention of any plan to reduce rates of pay. Nor does the
record contain any indication that, before the arrival of the
Union, WSI's management gave any thought to the possibil-
ity of reducing wage rates.14Moreover, WSI insists that itsreduced-pay proposal is not a function of any inability to pay
current wage rates. (Both Sholl and Brown made that clear
during the course of bargaining.)The Company's proposal requiring employees to pay halfof their uniform costs presents circumstances similar to the
wage decrease proposal. There is no hint that, prior to the
union campaign, WSI's management had given any thought
to requiring employees to share in the costs of their uni-
forms. And WSI makes no claim that it cannot afford to con-
tinue to pay for all uniform costs.I consider it relevant that the bargaining of concern to ushere is for an initial collective-bargaining agreement. Be-
cause of this, were the Union to agree to WSI's wage rate
and uniform costs proposals, WSI's employees almost surely 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15The General Counsel argues that a broad management-rightsclause proposed by WSI also evidences an intent to avoid reaching
agreement. But I do not find that to be the case.would conclude that the most important effect of their votein favor of union representation was a substantial reduction
in their remuneration.In sum:There is no evidence at all that, prior to the Steel-workers' arrival, WSI gave any thought to reducing
wage rates or requiring employees to share in the costs
of uniforms.WSI does not claim that its proposals in this regardare based on any inability to afford current wage rates
and uniform costs.No witness on behalf of WSI made any attempt toexplain why the company has demanded that the Union
accept these wage rate and uniform cost proposals.The natural effect of the proposals is either to keepa collective-bargaining agreement from being reached
or to drain support from the Union.15C. The Absence of any Member of WSI's Managementfrom the Bargaining TableAt no time did any member of WSI's management takepart in the collective bargaining, ever appear at the bargain-
ing table, or even return a telephone call or letter from the
Union. WSI's end of the bargaining was conducted entirely
by outsiders hired by WSI. Glaser credibly testified that the
failure of any member of WSI's management to attend the
bargaining sessions ``slowed the process and made it dif-
ficult.''While employers generally want at least one member ofmanagement to be present during collective-bargaining ses-
sions, the Act does not forbid employers from having their
side of the bargaining handled entirely by outside attorneys
or consultants. Moreover, one reason for Ted Dolhun's ab-
sence from the bargaining table is obvious: there is no doubt
at all that, had Ted Dolhun had a seat at the bargaining table,
he would have responded to the bargaining process by shout-
ing insults at the Union's representatives. As for the absence
of Chris Dolhun and all other members of WSI's manage-
ment from the bargaining table, one possible reason for it is
that WSI might have believed that the Company needed all
of them at the plant.On the other hand, the WSI-Steelworkers bargaining in-volved relatively few hours per month. And one consequence
of the absence of all members of management was that
WSI's negotiators had to spend considerable time with Chris
Dolhun obtaining the information they needed in order to re-
spond to the Union's queries and to bargain effectively.
Surely the time that Chris Dolhun had to spend in that man-
ner would have been reduced had she attended the bargaining
sessions. Additionally, recall that when WSI retained Hughes
as a negotiator, the Company knew that he would be serving
only temporarily in that capacity. As the bargaining began it
should have been obvious to WSI's management that the in-
evitable delay resulting from the forthcoming shift in nego-
tiators would be lessened if someone from management par-
ticipated in the bargaining with Hughes, so that such individ-
ual could brief Hughes' successor.D. ConclusionÐDid WSI's Conduct of the BargainingViolate Section 8(a)(5)An employer's refusal to abide by a tentative agreementregarding a proposed contract provision does not itself prove
bad-faith bargaining. Barclay Caterers, 308 NLRB 1025(1992). Nor does an employer's insistence on proposals by
which the union would waive its statutory right to bargain
about changes in employees' conditions of employment, Ten-nessee Construction Co., 308 NLRB 763 fn. 2 (1992); Colo-rado-Ute Electric Assn., 295 NLRB 607, 609 (1989); or bywhich employee compensation would be reduced. ReichholdChemicals, 288 NLRB 69 (1988); see NLRB v. AmericanNational Insurance Co., 343 U.S. 395, 404 (1952). Nor is anemployer's refusal to accept a union's contract proposals for
dues-checkoff and union-security provisions necessarily evi-
dence of bad-faith bargaining. See Langston Cos., 304 NLRB1022 (1991). And as previously noted, there is certainly
nothing inherently unlawful about changing negotiators (see
Newberry Equipment Co., 157 NLRB 1527 (1966), enf. de-nied 401 F.2d 604 (8th Cir. 1968)) or refusing to have any
member of management present during bargaining sessions.Moreover: (1) WSI promptly entered into bargaining withthe Steelworkers; (2) at a number of bargaining sessions con-
siderable progress was made in terms of reaching agreement
about specific contract proposals; (3) by and large WSI's
representatives agreed to meet at reasonable times.Nonetheless my conclusion is that WSI bargained in badfaith, thereby violating Section 8(a)(5) and (1).To begin with, we have Brown's insistence on ``bargain-ing from scratch.'' It is one thing for an employer, during
the course of bargaining, to change its position regarding a
particular contract provision. One can even imagine a change
in circumstances that might justify a withdrawal by the em-
ployer from its tentative agreements regarding numerous pro-
posed contract provisions. But here Brown (and thereby
WSI), without valid excuse, reneged on every tentative
agreement the representatives of WSI and the Steelworkers
had achieved over the course of months of bargaining. That
alone constitutes bad-faith bargaining. See San Antonio Ma-chine Corp. v. NLRB, 363 F.2d 633 (5th Cir. 1966); DaytonElectroplate, 308 NLRB 1056 (1992).Second, we have: WSI's insistence on contract provisionsconcerning substantially reduced wages, employee payments
for uniforms, no checkoff of union dues, and an open shop;
a failure by WSI to provide for at least reasonably smooth
transitions when it twice changed negotiators; and WSI's re-
fusal to have anyone from management (and, therefore, with
day-to-day knowledge of the thousand-and-one details that
make up the terms and conditions of employment at WSI)
attend any bargaining session or even to communicate in any
way with the Steelworkers. I need not decide whether any
other of these factors alone proves WSI's bad faith. What I
do conclude is that these factors, added to Brown's bargain-
ing-from-scratch position, make apparent that WSI has bar-gained in bad faith.I have no doubt that WSI was and is willing to enter intoa collective-bargaining agreement. But WSI is willing to do
so only so long as the terms of the collective-bargaining
agreement are such as to permit management to conduct
WSI's business precisely the way it conducted WSI's busi-
ness prior to its employees' choice of the WSI as their rep-
resentative and only so long as the terms of the agreement 223WISCONSIN STEEL INDUSTRIES16The General Counsel also contends that WSI sought to under-mine the Union and prevent any possibility of achieving a collective-
bargaining contract by unfair labor practices such as coercive state-
ments and unlawful treatment of employees. While, as discussed
below, I conclude that WSI violated Sec. 8(a)(1) and (3) in various
respects, I do not conclude that WSI's motivation in respect to any
of such violations was to undermine the Union or to prevent the
achievement of a collective-bargaining contract.are such as to make it clear to WSI's employees that unionrepresentation leaves them worse off than they would be
without it. Moreover, the record is clear that WSI has never
accepted that the Union is in fact the chosen representative
of WSI's bargaining unit employees. The record is also clear
that WSI has honored the bargaining process only in respect
to those terms and conditions of employment of its employ-
ees that are of no real interest to Ted Dolhun. Dolhun's posi-
tion regarding the terms of employment that Dolhun does
care about is that they are to be established by union accept-
ance of management fiat. See, in this regard, Herman Sau-sage Co., 122 NLRB 168, 171 (1958), enfd. 275 F.2d 229(5th Cir. 1960).16V. DIDWSIUNILATERALLYCHANGEITSTERMSAND
CONDITIONSOFEMPLOYMENT
A. Shift HoursThe complaint alleges that in January 1992 WSI shortenedwork shift hours, doing so unilaterally (thereby violating Sec.
8(a)(5)) and that WSI took such action in retaliation for the
employees' union and other protected activities (thereby vio-
lating Sec. 8(a)(3)).One employee, Dean Erickson, testified that around Janu-ary 1992 WSI shortened his work hours and those of some
other employees. But I do not credit any of Erickson's testi-
mony. Glaser too testified that at some point during the bar-
gaining WSI switched to 6-hour (rather than 8-hour) shifts.
But Glaser could only have gotten that information second
hand. I note, moreover, that the General Counsel provided no
documentary evidence (such as timecards) of such allegedly
shortened hours. I thus find that the record fails to substan-
tiate the claim by the General Counsel that WSI shortened
the shift hours of its employees.On January 10, 1992, WSI did change the shift hours ofa number of bargaining unit employees (although it does not
appear that the change shortened the employees' work days).
Glaser credibly testified that WSI did not notify the Union
of the shift change. And no documentary evidence or testi-
mony credibly refutes Glaser's testimony. I find, therefore,
that WSI changed the shift hours of bargaining unit employ-
ees at a time when those employees were represented by the
Steelworkers and that WSI did so without notifying the
Union of the change.Employees' hours of employment is a mandatory subjectof bargaining. E.g., Venture Packaging, 294 NLRB 544, 556(1989). While it is true that the complaint alleges that WSI
unilaterally shortened shift hours in January 1991, not that
the Company unilaterally changed shift hours without short-
ening them, the allegation of the complaint was sufficient to
put WSI on notice that issues regarding unilateral shift hour
changes would be litigated. See Redd-I, Inc., 290 NLRB1115 (1988). I accordingly conclude that WSI violated Sec-
tion 8(a)(5) and (1) of the Act by unilaterally changing, inJanuary 1992, the hours of employment of bargaining unitemployees. Venture Packaging, supra; see NLRB v. Katz, 369U.S. 736 (1962).I do not conclude, however, that WSI made the shift hourschange for discriminatory reasons. I thus will recommend
that the complaint be dismissed insofar as it alleges that the
shift-hour change violated Section 8(a)(3).B. Coffee and DoughnutsIn the autumn of 1990 an elderly couple asked ChrisDolhun if WSI might be able to employ them in some capac-
ity. More to support the couple than for any other reason,
Dolhun proposed that they provide coffee and doughnuts to
the employees once a weekÐon paydays. The couple agreed,
and on most paydays for the next 9 or 10 months the couple
did serve coffee and doughnuts to the employees. (WSI paid
the couple for this service, of course, and did not charge the
WSI employees for it.) On those few occasions when the
couple was unable to perform the service, the employees
went without the coffee and doughnuts. Prior to the couple's
arrival on the scene, WSI had not provided coffee or dough-
nuts to its employees.Chris Dolhun credibly testified that in July 1991 the cou-ple's personal circumstances changed. The couple found that,
because of this change in circumstances, their coffee-and-
doughnuts work became too great a burden for them to man-
age. The couple's last service of coffee and doughnuts to
WSI's employees occurred about 1 week after the election atwhich the employees chose the Steelworkers as their collec-
tive-bargaining representative. WSI made no attempt to find
another supplier for the coffee and doughnuts and provided
no explanation to the employees about why the Company
was ending the paydays' coffee and doughnuts.The General Counsel contends that WSI stopped providingthe coffee and doughnuts because of the employees' vote in
favor of the Steelworkers (in violation of Sec. 8(a)(3)) and
that by ending the coffee and doughnuts without bargaining
with the Union WSI violated Section 8(a)(5).Turning first to the Section 8(a)(3) claim, as my statementof the facts indicates, the record fails to show that there was
any illicit motivation behind WSI's ending of the coffee and
doughnuts. (As my statement of the facts also indicates, man-
agement's handling of the matter was surprisingly insensi-
tive. Ending a benefit, however minor, within a week after
an election in which the employees voted in favor of union-
ization, and doing so without explanation, obviously is likely
to lead employees to conclude that the company stopped the
benefit because of the employees' vote.Analysis of the 8(a)(5) contention is more complicated.
To begin with, Dolhun's testimony suggests that WSI'sdecision to end the service of coffee and doughnuts may
have occurred in July 1991Ðthat is, at a time when the
Union did not represent WSI's employees. But the record is
not clear in this regard.Second, there is the issue of whether the cessation of thecoffee and doughnuts was a material, significant, and sub-
stantial change in the employees' terms of employment. See,
e.g., Rangaire Co., 309 NLRB 1043 (1992). In Weather TecCorp., 238 NLRB 1535, 1536 (1978), for instance, the em-ployer unilaterally ended a longstanding practice of providing
coffee, at the employer's expense, for the employees' two
daily breaks. The Board concluded that the change did not 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17WSI's financial figures are not a model of consistency. (For ex-ample, some of the data appear to show that WSI's net profit for
1990 was not $220,000, as listed here, but only $150,000.) Addition-
ally, the copies of WSI's financials in the record are hard to read.
But the parties apparently consider the financials sufficiently accu-
rate and readable for purposes of this proceeding. (No party called
into question the exhibits from which the above numbers are taken
or even bothered to question any witness about them except in the
most cursory way.) I concur in the position that the financials are
sufficient for present purposes.violate Section 8(a)(5) because the change was not a mate-rial, substantial and significant one. Plainly Weather Tec sup-ports WSI's contention that the coffee-and-doughnuts benefit
was neither material nor significant nor substantial, given
that WSI provided the coffee and doughnuts only once a
week and WSI had been doing so for less than a year when
it brought the practice to an end.I nonetheless conclude that WSI's unilateral cessation ofthe weekly coffee and doughnuts violated Section 8(a)(5).In letters to employees and in charts accompanyingspeeches by management during the election campaign, WSI
chose to list the weekly coffee and doughnuts as a benefit
that the employees were receiving. (The coffee and dough-
nuts were listed as a ``miscellaneous fringe benefit'' along
with 14 other items, ranging from uniforms to ``Thanks-
giving turkeys and potatoes.'') Where management chooses
to point to a benefit as sufficiently material, significant, and
substantial for the employees to take it into account in decid-
ing how to vote in a representation election, it would be in-
appropriate for the Board to conclude otherwise. Cf.
Rangaire Co., supra.As for the question of whether WSI decided to end thecoffee and doughnuts prior to the representation election, I
consider that to be an affirmative defense for which WSI had
the burden of proof. Since the record is ambiguous about
when the Company made the decision, WSI failed to carrythat burden.I accordingly conclude that by ending the provision onpaydays of coffee and doughnuts for bargaining unit employ-
ees without notice to the Steelworkers, WSI violated Section
8(a)(5) and (1) of the Act.VI. DIDWSIUNLAWFULLYREFUSETOPROVIDE
INFORMATIONTOTHEUNION
As discussed earlier, Hughes represented WSI at one nego-tiating session, in September 1991. At that session, Hughes
said that WSI's trucks were ``bleeding the business'' and
spoke about WSI's need to get out of the trucking business.
Not long thereafter Sholl too spoke of WSI's decision to
leave the trucking business. But whether Sholl sought to ex-
plain that decision by referring to the Company's finances is
unclear. (Glaser testified that Sholl, like Hughes, spoke of
WSI's trucking ``bleeding'' the Company. But I do not credit
that testimony.) No later than November 1 Sholl did tell
Glaser that WSI was not claiming that it was unable to pay
for the continuation of the trucking operation.On February 26 1992 Sholl spoke of the ``dire economicsituation facing the company'' as a justification for probable
layoffs of employees and sale of ``excess equipment.'' Two
days later Glaser asked for WSI's financial records. And on
March 3 the Steelworkers' chief economist wrote to Sholl
listing specific WSI financial data that the Union wanted to
see.Sholl's response to the Union's demands for WSI's finan-cial data was again to state that ``the company is not claim-ing an inability to ``pay.'' (Emphasis in original.) At no time
has the Company provided financial data to the Steelworkers.It is clear that the Steelworkers would be entitled to finan-cial data from WSI if the Company had contended that it
could not afford to continue its trucking operations, or could
stay in business only if it reduced wages by $2 an hour, or
the like. NLRB v. Truitt Mfg. Co., 351 U.S. 149 (1956). Butthere is no credible evidence that WSI ever raised that argu-ment. And as for an employer's contention that its financial
condition is bleak, or that it is suffering losses, or encounter-
ing economic difficulties, that is not enough to entitle a
union to the employer's financial records. Beverly Enter-prises, 310 NLRB 222, 223 (1993).Becuase no WSI agent ever said anything more than thatWSI was facing financial difficulties, I shall recommend dis-
missal of the complaint's allegation concerning WSI's refusal
to provide the Union with financial information.VII. WSI'SFINANCIALCIRCUMSTANCES
The General Counsel alleges that because of the employ-ees' union activities, WSI sold, or attempted to sell, its
trucks. WSI, on the other hand, contends that WSI's depar-
ture from the trucking business was wholly a matter of theCompany's finances. The General Counsel also contends that
WSI laid off numerous employees because of the employees'
protected activities. WSI, again, argues that the layoffs were
caused by a decrease in the business available to WSI.This proceeding, that is to say, squarely puts into issueWSI's financial circumstances.The record contains WSI's financial data for the years1989, 1990, and 1991. In broad brush they show that WSI
enjoyed net profits of about $200,000 on sales of about $7
million in each of the years 1989 and 1990 and that WSI
then lost about $200,000 in 1991 on sales of about $5 mil-
lion.YearSalesNet Profit (or Loss)
1989$7,100,000$200,000
19907,130,000
17220,00019914,900,000(207,000)
The Steelworkers Representative Glaser firmly believes,and the General Counsel impliedly argues, that that decrease
in sales in 1991, and the resulting decrease in profits
stemmed from deliberate action by the Dolhuns. That is, the
contention is that once the Union arrived at WSI, the
Dolhuns' union animus caused them to deliberately turn
business away from WSI. WSI's position is that the 1991 de-
crease in sales and profits, and the resulting impact on the
size of WSI's workforce, was entirely a function of outside
economic forces over which the Dolhun's had no control.That brings us to what WSI's financials have to say aboutthe Company's month-by-month sales. If the monthly figures
show that WSI's sales nosedived sometime in the months of
June, July, or August 1991, that would tend to support
Glaser and the General Counsel. (Recall that WSI's employ-
ees did not seek out union representation until June and that
the representation election took place on August 14.) If, on 225WISCONSIN STEEL INDUSTRIES18Some data in the record show that 1990 revenues were$7,135,000, not $7,433,000. For present purposes the difference is
not significant.the other hand, WSI's sales levels dropped prior to June, thatwould tend to throw doubt on Glaser's and the General
Counsel's position.WSI Sales (in thousands)January through MayMonth198919901991
Jan.$687$627$474
Feb.684551425
Mar.677579441

Apr.729614526

May609728444
Total$3,386$3,399$2,310
First 5 months of 1991 as a percentageof 1990: 68.0%
June through DecemberJune$485$627$470
July480600445

Aug.583608427

Sept.534602352

Oct.639619354

Nov.464567264

Dec.506411327
Total$3,691$4,034$2,639
Last 7 months of 1991 as a percentage of 1990: 65.4%YearlyTotal$7,07718$7,433$4,949
WSI's sales, that is, were substantially lower each monthin the period January through May 1991, the period before
any union activity at WSI, than for the comparable month in
either 1989 or 1990. For the remainder of 1991 sales contin-
ued to be lower than for the comparable month of 1989 or
1990. The result was that WSI's sales were one-third lower
in 1991 than in 1990Ða calamitous decline. (WSI's sales in
the second half of 1991 were slightly worse, relative to 1991,
than sales in the first half of 1991. But I do not consider that
drop of a couple percentage points to be significant.)As for WSI's profits, the Company's financial reportsshow the following:WSI Profits (in thousands)January through MayMonth198919901991
Jan.$56$63($94)
Feb.141(30)

Mar.153107(63)

Apr.6872104

May506649
Totals$341$309($34)
June through DecemberJune$7$29$32
July968(84)

Aug.66(40)(123)

Sept.3911(43)
WSI Profits (in thousands)January through MayMonth198919901991
Oct.1173311
Nov.(1)(20)(91)

Dec.(379)(215)124
Totals($142)($134)($174)
Relative to 1990, that is, the first 5 months of 1991 weremuch worse than the last 7 months of 1991.Considerable other evidence supports the picture paintedby the Company's financial data. On April 12, 1991 (before
any unionization effort by WSI's employees), the Dolhuns
sent a letter to ``all employees'' stating:We are encountering slower economic conditions whichhave forced us to lay off employees in all of our
plants.''Ted Dolhun held a meeting with employees in early April1991 in which he made the same point. According to
Dohlun's testimony, he told the employees thatWith the level of work from the past 2 quarters andfrom the information we were getting and the amount
of quotes we were getting in, things looked pretty
bleak.Dolhun testified that he went on to tell the employees that``if they had any other job opportunities ... available to

them it would be a wise decision'' for them to leave WSI
to take such jobs. No witness contradicted Dolhun's testi-
mony about this meeting, and I credit his testimony in this
regard.With one exception, officials of the Company's customerstestified about the decline in orders that they experienced in
1991, which decline affected their level of business with
WSI. I found all of that testimony to be credible.In sum, there is a great deal of evidence indicating thatthe decline in the level of WSI's business and the resulting
layoffs were caused by the recessionary economy, not by
WSI's union animus.Employee testimony shows that at least some employeescame to believe that WSI's volume of business did not de-
cline until the unionization drive. But the evidence shows
that these beliefs by employees were mistaken.VIII. WSI'STERMINATIONOFITSTRUCKINGOPERATIONS
Almost all the events discussed in this part of this deci-sion, and in all subsequent parts, occurred in 1991. Accord-
ingly, I generally will not mention the year when referring
to incidents that occurred in 1991.A. The History of WSI's Trucking OperationsAs touched on earlier, WSI is in the business of heat-treat-ing various kinds of steel products. WSI's customers gen-
erally are the manufacturers of those products. The products
arrive at WSI via truck. Then, after the heat treatments at
WSI, trucks return the products to the manufacturer or de-
liver them to another business firm designated by the manu-
facturer. 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19It is not altogether clear whether the Dolhuns considered all ofWSI's trucking operations (including local, pickup-and-delivery,
services) to be part of the transportation division or just WSI's for-
hire over-the-road operations. In any event, I will use the term
``transportation division'' to refer only to WSI's over-the-road serv-
ices and equipment.20Laid-off WSI truckdrivers (and alleged discriminatees) Andresenand Cannon testified that there seemed to be enough work for all
of the drivers. Cannon testified that he was not aware of the Compa-
ny's trucks running a lot of empty miles. I do not credit either
Andresen's or Cannon's testimony in this respect.21The notification was via letter to Glaser from Sholl. The letterreads, in part:[B]ecause of the dire economic situation facing the company, it
is trying to sell more excess equipment, equipment that is sim-
ply not needed given the sparse amount of work we have ....[T]hese assets are merely sitting in the yard, gathering dust. ...

In particular, the company plans on selling at least two semi-
tractors and four to five trailers. We will ... fulfill whatever

bargaining obligations we have with respect to this plan to sell
excess equipment.22WSI's statement about the number of trucks owned as of thehearing here was made during the course of the discussion about
WSI's response to the General Counsel's subpoena duces tecum.Perhaps throughout its existence, and in any case for atleast 30 years, WSI has provided pickup and delivery serv-
ices for its customers free of charge. That is, for customers
in the Milwaukee area, WSI hauls the product without chargeto and from WSI's facility. But at all relevant times some
customers have used their own trucks. And, again at all rel-
evant times, still others use the services of trucking compa-
nies to get their products to and from WSI.During much of that time WSI employed about five truck-drivers for that pickup-and-delivery purpose. During period
1960 to 1980, those five WSI's drivers were represented by
a Teamsters local. That ended when that local union chose
to cease representing the drivers.In the mid-1980s, Ted Dolhun decided to create a ``trans-portation division'' within WSI by expanding WSI's trucking
operations to include over-the-road (long-haul) trucking oper-
ations.19WSI added trucks and drivers, so that by 1990 WSIowned 10 trucks. Some of the over-the-road operations in-
volved hauling products that had been heat treated by WSI.
But much of the over-the-road hauling was for shippers that
had no connection with WSI's heating treating business. By
1990, that is to say, WSI was solidly in the over-the-road
trucking business. (At all times, however, the transportation
division constituted a relatively small part of WSI's overall
operation, whether measured in terms of revenues or the
number of employees involved.)At all times WSI's transportation division lost money. Ini-tially Ted Dolhun's response was to try to increase the vol-
ume of business handled by WSI's trucks. Dolhun did that
by hiring a dispatcher whose main job it was to find loads
for WSI's trucks and by offering commissions to the drivers
when they found loads for the trucks. But the transportation
division's business remained below par. In fact, as Ted
Dolhun credibly testified, the revenues produced by the
trucks were less than the expenses associated with their oper-
ation (drivers' wages, fuel, insurance, and the like). Trucking
revenues did not even come close to covering the fully allo-
cated costs of the trucks.By February 1991, with WSI as a whole operating at aloss (so that heat-treating profits could no longer subsidize
the trucking operation), Ted Dolhun began to think about
selling some of the trucks. But he took no action in that di-
rection.WSI's trucking business continued to be awful. For in-stance, in mid-June three of WSI's drivers (Andresen, Can-
non, and Humsik) and WSI's truck dispatcher (Donovan)
averaged less than 20 hours of work per week and WSI was
operating only 6 or 7 trucks (down from 10 in 1990).20At some point WSI brought the entire transportation divi-sion to an end. (WSI's pickup-and-delivery operations also
greatly diminished, presumably in response to the reducedvolume of heat-treating work.) The record is surprisinglymurky about precisely when the transportation division shut
down. But it does appear that in late June Ted Dolhun de-
cided to stop operating most, or all, of the transportation di-
vision's trucks. With that decision made, starting on or about
June 28 WSI began to wind down the over-the-road oper-
ation and began refusing requests for over-the-road trucking
services. WSI put several of its trucks up for sale in August
(after the election) and in September delivered three of its
trucks to a truck manufacturer for sale on a consignment
basis. By November 1 WSI employed only two truckdrivers.
(The record suggests that they handled only local, pickup-
and-delivery, loads.) By March 13, 1992, WSI employed
only one truckdriver.In February WSI notified the Union that it planned to sell``at least two semi-tractors and four to five trailers.''21Not-withstanding this planned sale of trucks and trailers, accord-ing to WSI as of the hearing the company continued to own
all of the trucks it had previously been operating (except for
the three trucks delivered to the manufacturer on a consign-
ment basis).22As of the hearing, then, most of WSI's truckswere parked on a more-or-less permanent basis.B. Alleged Threats by Dolhun to Sell WSI's TrucksLaid-off WSI truckdriver, Ronald Andresen, signed aunion authorization card on June 17. According to Andresen,
about 2 weeks later Ted Dolhun told Andresen that ``if you
vote for the Union I'm going to sell the trucks, you're not
going to have a job, and you'll never work here again.''
Dolhun testified that he did have a conversation with
Andresen about that time but that it was very different from
the one described by Andresen. According to Dolhun,
Andresen asked how Dolhun could afford to pay its drivers
and operate its trucks when the trucks were running empty
so much of the time. Dolhun responded, he testified: ``I
can't, and if we don't get some work we'll probably sell the
trucks and you won't have a job.'' I credit Dolhun, not
Andresen. Andresen's version sounds altogether unlike any-
thing that Dolhun might say. At the time, moreover, WSI
was suffering from a lack of business for its trucks.Laid-off WSI truckdriver, Thomas Cannon, testified that inJuly Ted Dolhun told Cannon that ``if the Union got in there
... he [Dolhun] would sell his trucks and he could have

outside help [i.e. outside trucking companies] to bring the
stuff in.'' Dolhun denied saying that to Cannon and I credit
Dolhun, not Cannon.Laid-off WSI production employee, Michael Gray, testi-fied that he heard Ted Dolhun shout to WSI Supervisor
Terry Patelski thatÐ 227WISCONSIN STEEL INDUSTRIES23Supervisor Brian Burdick testified that Dolhun ``did say that, onoccasion ... `if the union got in he would sell or close the place

down.''' I credit that testimony.24Employee James Reinke testified that on about August 7, whileReinke was working with Gray, Dolhun told them that ``union or
no union, I'm going to shut the place down.'' Dolhun denied saying
that to Reinke and Gray did not testify to any such words by Dolhun(except for the statement discussed above). I do not credit Reinke.
(It could be, of course, that Reinke was referring to the same inci-
dent that Gray testified about, but that Reinke's memory of the
words that Dolhun used differed from Gray's.)there won't be no fucking union in here. There hasn'tbeen none for 50 years and I don't give a shit what no-
body says, if a union get in here, I will sell the trucks,
I will close the plant down, and I will move to Florida.Dolhun testified that he never told Gray any such thing.I think it is a close call as to whether Dolhun did voicethe remark described by Gray. On the one hand, it is the sort
of thoughtless sounding off that Dolhun seems likely to en-
gage in. And it is likely that, during the course of the
Union's organizing campaign, from time to time Dolhun had
the thought that he wanted to sell WSI and ``move to Flor-
ida.''23Additionally, note that Dolhun's denial was peculiar.Gray testified that Dolhun made the remark to Patelski, not
to Gray. Yet Dolhun was asked only if he had made the re-
mark to Gray. Dolhun was not asked whether he made such
a remark to Patelski.On the other hand, as discussed earlier there had been aunion at WSI not all that long agoÐthe Teamsters had orga-
nized WSI's truckdrivers. That casts some doubt on testi-
mony about Dolhun having said that there had been no union
at WSI in 50 years. Also, some of Gray's testimony calls
into question his ability to recount events accurately.I note that although Patelski appeared as a witness (he wascalled by WSI), neither WSI nor the General Counsel asked
Patelski about Gray's testimony. I'm not sure how that cuts.
Patelski is a supervisor. But he was instrumental in bringing
the Steelworkers to WSI and thus could be expected to be
sympathetic to the General Counsel's case against WSI.All things considered, I credit Gray and find that on oneoccasion Ted Dolhun loudly proclaimed to WSI Supervisor
Patelski, in such a way as to be heard by employee Gray,
something close toÐThere won't be any fucking union in here. Therehasn't been any for 50 years, and I don't give a shit
what anybody saysÐif the Union gets in here, I'll the
sell trucks, I'll close the plant down, and I'll move to
Florida.Dolhun's statement obviously violated Section 8(a)(1):NLRB v. Gissel Packing Co., 395 U.S. 575 (1969); CoronetFoods, 305 NLRB 79 (1991), enfd. 981 F.2d 1284 (D.C. Cir.1993). The fact that Dolhun addressed the remark to a super-
visor rather than to an employee is beside the point since it
was heard by an employee. E.g., Nemacolin Country Club,291 NLRB 456, 460 (1988). In any event, the circumstances
were such that Dolhun should have realized that an employee
would overhear the statement.24C. The Accountant's Advice to WSIWSI's in-house accountant left WSI in April. Thereafter,Ted and Chris Dolhun turned to an ``outside'' certified pub-
lic accountant, Paul Runkel, whenever they wanted advice
about the Company's finances. WSI called Runkel as a wit-
ness to testify about WSI's financial situation and about the
advice that Runkel gave to the Dolhuns.I will turn to Runkel's testimony in a moment. But firstwe must deal with an evidentiary issue concerning a docu-
ment that Runkel testified about.The General Counsel's subpoena duces tecum addressed toTed Dolhun, as president of WSI, asked for, as item 24ÐAny and all documents, including, but not limited to,reports and minutes of meetings showing that Respond-
ent's trucking business was losing money or otherwise
not profitable, during the period January 1, 1989 to
present.Additionally, the subpoena made it clear thatÐit is intended to cover all documents that are availableto you or subject to your reasonable acquisition, includ-
ing ... documents in the possession of ... account-

ants.The parties and I discussed the subpoena early in the hear-ing. The discussion about item 24 was routine, except that
it focused on the ``reports and minutes of meetings'' lan-
guage of the item. WSI advised that no documents covered
by item 24 existed.Runkel, however, testified that, based on figures routinelyprepared by WSI's clerical staff, in July 1991 he prepared
a one-page handwritten analysis of WSI's trucking operation
and discussed that analysis with the Dolhuns. WSI sought tomake that handwritten analysis part of the record. The Gen-
eral Counsel, pointing to WSI's earlier failure to provide him
with Runkel's analysis pursuant to the subpoena duces
tecum, demanded that all of Runkel's testimony be stricken.
I advised the General Counsel that he was entitled to view
whatever documents that Runkel used to prepare the analysis
and to additional time to prepare for the cross-examination
of Runkel. But I denied the General Counsel's motion to
strike and admitted Runkel's analysis into evidence. The
General Counsel thereafter opted not to cross-examine
Runkel.I could properly have granted the General Counsel's mo-tion. See, e.g., NLRB v. American Art Industries, 415 F.2d1223, 1230 (5th Cir. 1969); Bannon Mills, 146 NLRB 611(1964). Accord: Filene's Basement, 299 NLRB 183, 204(1990). But the matter is a discretionary one. Nice-Pak Prod-ucts, 248 NLRB 1278, 1291 fn. 74 (1980). In the cir-cumstances at hand, WSI had produced its companywide fi-
nancial reports pursuant to the subpoena. Given those reports
and access to the additional data that Runkel said he used,
it would have been a relatively straightforward matter for the
General Counsel to determine, through cross-examination,
whether Runkel's analysis was consistent with the Compa-
ny's financial reports (whose accuracy has not been ques-
tioned) and whether those reports and the additional data
available to Runkel in July supported his analysis. And
WSI's position from the start had been that it shut down the
trucking operation because of financial considerations. I ac- 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
25The General Counsel referred to the witness as ``the fabricatingRunkel.'' (Br. at 72.) As just indicated, however, I found Runkel's
testimony to be wholly credible.26WSI asked driver Thomas Cannon to provide a written state-ment about why he turned down the MR load to New York. (His
statement, dated June 20, says that he did so ``because of my sched-
uled vacation and family plans.) It is unclear to me why WSI asked
for a written statement from Cannon. But the fact that WSI did so
does not appear to me to have any significance in terms of whether
the Company did or did not violate the Act.27On brief the General Counsel argues that Dolhun's testimonyabout of concerns of liability must be false since, among other
things, there was no written contract and since Dolhun and
Aulembacher had known each other for so long. I do not find that
argument persuasive.cordingly concluded that WSI's failure to provide Runkel'sanalysis pursuant to subpoena item 24 did not prejudice the
General Counsel. Further, given the nature of the document
and of the discussion about item 24, it seemed far more like-
ly than not that WSI's statement, during the subpoena discus-
sion, to the effect that no document covered by item 24 ex-
isted, was an unwitting mistakeÐthe product of forgetfulness
or confusion about the scope of the subpoena, not of an at-
tempted coverup.As I will discuss below, however, the fact that in July1992 WSI's management had forgotten about Runkel's anal-
ysis arguably says something about its probable significance
to WSI's decisionmaking 1 year earlier.Returning to Runkel's testimony, which I found to be en-tirely credible,25Runkel testified that in July he told TedDolhun that WSI's trucking operations had already lost
$300,000 for the year and were likely to lose double that by
year's end and that WSI would be money ahead if Dolhun
sold all of WSI's trucks and contracted with trucking compa-
nies for all of the transportation that WSI needed. Runkel's
figures (in the analysis that should have been, but was not,
produced pursuant to the General Counsel's subpoena) sup-
ported that testimony and showed that for the past several
years truckdriver wages alone cost WSI far more than the
trucks were producing in revenuesÐa situation most business
managers would consider catastrophic.The figures shown by Runkel's analysis of WSI's trans-portation division are set out below. The 1991 figures are es-
timated, presumably on the basis of data from the first half
of the year. For all 3 years the figures do not include any
allocation of general or administrative overhead expenses and
thus understate the losses generated by WSI's trucking oper-
ation.(In thousands of dollars)198919901991
Revenues$81$111$88
Operating ExpensesDriver wages161225158
Payroll taxes182517

Depreciation8313198

Insurance353855

Fuel, maintenance +other oper. exp.221398309
Interest183135
Total Cost$535$848$656
Operating (Loss)($454)($737)($568)
D. The July ``Boycott''Castle Metals (Castle) is one of WSI's better customers.Castle manufactures the metal plates that hospitals use in the
construction of the rooms that house magnetic resonance
(MR) diagnostic equipment. Daryl Aulembacher is Castle's
sales manager. Ted Dolhun has had a business relationship
with Aulembacher for more than a decade. Additionally,
Aulembacher is related to one of WSI's sales employees.
Prior to the summer of 1991 Aulembacher routinely arrangedwith Dolhun to have WSI heat-treat MR plates and to truckthose plates to their final destinations. WSI provided that
transportation for Castle without charge if the transportation
was local and charged competitive rates if it was not.Sometime around or before mid-June a Castle officialasked Ted Dolhun if WSI could heat treat some MR platesand then deliver them to a hospital in New York on Satur-
day, July 6. Although Dolhun knew that the delivery date
meant that the WSI driver handling the load would have to
forgo his July 4 holiday and although Dolhun knew that it
would be costly for Castle and/or the hospital if the MR
plates did not arrive on schedule, Dolhun agreed to provide
the service without first checking with the WSI drivers about
the trip. Dolhun then arranged for a backhaul (from New
York to Milwaukee), still without checking with any of
WSI's drivers.Dolhun testified, credibly, that he did not think to talk tothe drivers about the New York trip because finding at least
one driver to handle a trip over a holiday had never before
been a problem. This time, however, all of WSI's drivers
(there were seven or eight of them at the time) flatly refused
to make the trip; each said that he did not want to be away
over the July 4 holiday. The Dolhuns concluded that the
drivers were ``boycotting'' WSI for unknown reasons. (The
quote is from Chris Dolhun's testimony.) But each of the
drivers who appeared as witnesses in this proceeding testified
that his only reason for not agreeing to take the New York
trip was because he wanted to be home for the July 4 holi-
day.26By about June 20 the Dolhuns had learned that none ofits drivers was willing to take the New York trip. Ted
Dolhun responded by informing Aulembacher that WSI
could not handle the trip to New York after all and that Cas-
tle had to look elsewhere for the truck transportation. In the
course of that conversation Dolhun told Aulembacher that he
wanted to get out of the over-the-road trucking business be-
cause he was having trouble getting drivers to take loads.
Also in the course of the conversation Dolhun mentioned
WSI's ``union problems'' (to quote Aulembacher's testi-
mony).Dolhun then asked Aulembacher to confirm their con-versation (in writing). Dolhun meant that he wanted
Aulembacher to confirm that WSI had notified Castle that
WSI could not handle the July MR load to New York.
(Dolhun was understandably concerned about the possible li-
ability stemming from WSI's inability to fulfill its obliga-
tions to Castle.27) Aulembacher thought that Dolhun wasasking Aulembacher to confirm that Dolhun had advised that
WSI was leaving the interstate trucking business. 229WISCONSIN STEEL INDUSTRIES28The record indicates that the dispatcher was a supervisor. Heprepared a periodic evaluation of a driver and signed the evaluation
as a ``supervisor,'' and in the course of Chris Dolhun's testimony
she referred to the dispatcher as a ``supervisor.'' In any case, even
if the dispatcher were not deemed to be a supervisor, the dispatch-
er's job was to relay information about trucking operations from
management to WSI's drivers. As such, his remark to the driver was
``a statement by [WSI's] agent ... concerning a matter within the

scope of his agency or employment, made during the existence of
the relationship.'' Rule 801(d)(2)(D), Fed.R.Evid. See LaboratoryFurniture Midwest, 301 NLRB 819 (1991).29A number of witnesses called by the General Counsel testifiedthat trucks from other companies began appearing at WSI's facility
once WSI shut down its trucking operation. It appears to be the posi-
tion of the General Counsel that that shows the reduction in the
scope of WSI's trucking operations was not economically motivated.
But the only way items to be heat treated could arrive at the facility
was via truck (and, similarly, trucks had to be used to return the
items to WSI's customers). Thus, so long as WSI stayed in the heat-
treating business, there of course would be truck traffic at the facil-
ity. The question is whether it was better for WSI to use its own
trucks or instead to use outside trucking sources (or to require cus-
tomers to handle their own trucking).30On the other hand, I think that Ted Dolhun's outburst about, ``ifthe Union gets in here, I'll sell the trucks, I'll close the plant down,
and I'll move to Florida'' as discussed earlier, says little about
Dolhun's animus. Given Dolhun's personality, I have no reason to
believe that the eruption signified anything more than a temporary
irritation with the Union's organizing effort. Note that Dolhun di-
rected the remark to a supervisor rather than to an employee, that
Dolhun's decision to sell the trucks was made before the Union was
voted in (not ``when the Union [got] in here''), that he did not close
WSI down, and that he did not move to Florida.31That the Dolhuns may have been mistaken and that the refusalsmay have been unrelated to the union campaign is beside the point.
See Mashkin Freight Lines, 261 NLRB 1473, 1476 (1982).Nearly a month later Aulembacher did send a letter toWSI. But the letter did not at all reflect the Dolhun-
Aulembacher conversation. It reads:The purpose of this letter is to inform you that be-cause of the lack of available trucks to deliver material
to job sites in New York and Maryland over the July
4th week, as well as competitive pricing, you have left
me no choice but to give my future business to alter-
nate freight companies interested in serving Castle Met-
als.Also, because of lack of available trucks, I will bepicking up and delivering at your plant in the future.The letter is all the more peculiar because, according toAulembacher's credible testimony, at all material times Cas-
tle continued to be willing to use WSI's over-the-road truck-
ing services. (WSI did not thereafter offer to provide over-
the-road services for Castle, and Castle chose to use its own
trucks for the haul between Castle's facility and WSI's. But
Castle continued to use WSI for heat-treating work.)Neither the General Counsel nor WSI asked eitherAulembacher or Dolhun to explain the letter.One possible explanation for the letter is that, notwith-standing the testimony of both Dolhun and Aulembacher, in
fact Dolhun asked for such letter in order to justify WSI's
termination of its trucking operation in the event of an
NLRB proceeding such as the one at hand. If that is so, it
suggests by implication that the union drive had something
to do with Dolhun's decision to end the trucking operation.
But the first Steelworkers unfair labor practice charge against
WSI was not filed until September. Dolhun would have had
to have been remarkably scheming and farsighted (in one re-
spect, shortsighted in another) to ask Aulembacher, in June
or July, to draft an entirely false letter for WSI to use as evi-
dence in a case that was not even on the horizon. And
Dolhun did not seem to me to be the type of person who
would even envision a plot of that kind.My only conclusion about the letter is that Dolhun did notask Aulembacher to write anything like it; Dolhun simply
wanted, as he testified, a letter confirming that he had given
advance notification to Castle that WSI could not handle the
July MR load. I make no other finding as to why Aulem-
bacher wrote the letter.In any case, the aborted New York load was the last over-the-road trucking service that WSI offered to provide to Cas-
tle. In early July, moreover, WSI's dispatcher told a WSI
driver that WSI had quit ``contract'' hauling for Castle and
two other customers of WSI's transportation division oper-
ation.28(By ``contract'' the dispatcher must have meant for-pay over-the-road services, as opposed to the local pickup-
and-delivery services that WSI offered free of charge to itsheat-treatment customers.) I credit that testimony as an accu-rate statement of the circumstances at WSI.29E. WSI's Shutdown of its Transportation DivisionÐConclusionThe first question is whether the record contains evidenceconstituting a prima facie case that WSI shut down its trans-
portation division because of the union or other protected ac-
tivities of its employees. See Coronet Foods, supra.My conclusion is that the record does include such evi-dence. To begin with, Ted Dolhun's union animus is obvi-
ous. The way WSI chose to bargain with the Steelworkers
alone makes that clear.30Secondly, the event that precip-itated Dolhun's decision to get out of the trucking business
was the unanimous refusal of the drivers to handle Castle's
July load. Dolhun discussed this with Aulembacher and in
that same conversation spoke about WSI's ``union prob-
lems.'' Additionally, the Dolhuns assumed that the drivers'
refusals to take the Castle load was a ``boycott''; that is,
they assumed that the drivers concertedly refused to handle
the Castle load. Given Dolhun's union animus and the fact
of an ongoing union organizational drive at the time of the
``boycott,'' and given Dolhun's reference to union problems
in his conversation with Aulembacher about ending WSI's
trucking operation, the odds are high indeed that Ted Dolhun
believed that the drivers' refusals were union related.31There is, however, evidence that suggests that WSI wouldhave shut down its transportation division even in the ab-
sence of the employees' union activity.Plainly the financial results of the trucking operation vir-tually demanded its shutdown or, at least, some form of
major change. And while the financial results of the trucking
operation had been just about as horrible in 1989 and 1990
as they were in 1991, in 1991 WSI had no profits from its
other operations by which it could subsidize the trucking op-
eration. Further, in 1991, unlike previous years, WSI's ac-
countant (Runkel) urged the Dolhuns to get rid of the trucks. 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
32See fn. 21, supra.Additionally, if it was Dolhun's anger at what he perceivedto be the union-related boycott that caused Dolhun to shut
down the transportation division's operations, one would ex-
pect that Dolhun would have stopped the operations imme-
diately. But he did not do that. Neither party provided evi-
dence about when each of the transportation division's trucks
stopped operating. But we do know, for example, that truck-
driver Thomas Cannon was not permanently laid off until
early August (as will be discussed more fully below).I, thus, think that the evidence comes very close to prov-ing the following scenario: By early 1991 it was starting to
become very clear that Ted Dolhun's hopes about someday
being able to operate a profitable transportation division
within WSI were not going to work out and that every mile
traveled by WSI's trucks would add to WSI's losses. Particu-
larly because of the losses and plummeting revenues being
suffered by the heat-treating side of WSI, Dolhun began
thinking about shutting down the trucking operation. AsWSI's revenues continued to stay at unfavorable levels,
Dolhun's thoughts of that ilk grew stronger. By late June, not
only were WSI's overall revenues remaining much too low
to produce profits, WSI's accountant, Runkel, kept pressing
Dolhun to get rid of the trucks. Then all of WSI's drivers
turned down Castle's MR load to New York. Whether any
union had been conducting an organizing drive at WSI, and
whether there had been any reason to conclude that the driv-
ers were acting in concert, those refusals by the drivers
would have been upsetting to Dolhun. (Dolhun, in fact, had
long been unhappy with the occasional refusals of various in-
dividual WSI drivers to take loads.) Under all these cir-
cumstances (this scenario continues) Dolhun thereupon made
up his mind to begin winding down the trucking operation
for reasons that had nothing whatever to do with union or
other protected activity on the part of WSI's employees. Or,
to put it another way, even assuming that it Dolhun's animus
was a cause of the shutdown of the transportation division,
Dolhun would have closed it down at the same time for le-
gitimate reasons anyway. See Ryder Distribution Resources,311 NLRB 814 (1993).But given Dolhun's union animus, the Dolhuns' belief ina union-related ``boycott'' by the drivers, and the timing of
the start of the shutdown, it was up to WSI to prove either
that the employees' protected activities played no part in the
decision to shut down the trucking operation or that, even if
those activities did play a role, WSI would have acted the
same way even absent those activities. I conclude that WSI
did not carry that burden. In particular, apart from Runkel's
one-page analysis, the record is devoid of operating and fi-
nancial data on WSI's truck operations. And WSI presented
only limited balance sheet information. For all anyone
knows, therefore, the Company had a vast surplus by which
it could have continued to finance the truck operations. Last-
ly, the significance of Runkel's advice to get rid of the
trucks is lessened by the Dolhuns' apparent failure to remem-
ber (in July 1992) that Runkel had prepared a written analy-
sis of the trucking operation's finances (in July 1991). If the
trucks' profit-and-loss situation really was the basis of Ted
Dolhun's decision to end the trucking operation, one would
expect the Dolhuns to have focused with some care on
Runkel's advice and on the analysis that formed the basis of
that advice and thus to have thought of Runkel's analysiswhen reviewing the General Counsel's subpoena ducestecum.I thus conclude that, as of late June, while Ted Dolhunhad for lawful reasons edged close to deciding to shut down
the transportation division, the shutdown began as soon as it
did in response to what Dolhun believed were the drivers'
union activities.F. WSI's Failure to Bargain About the SaleofItsTrucks
As noted earlier, in August, after the election, WSI parkedseveral of its trucks on a part of its property that borders a
public thoroughfare and put ``for sale'' signs on them. WSI
did not notify the Steelworkers of the Company's decision to
do this and, until October, did not offer to bargain about the
matter. The record does not tell us whether WSI had been
operating the trucks prior to their being advertised as ``for
sale.''As also noted earlier, in September WSI delivered three ofits trucks to a truck manufacturer for sale on a consignment
basis, doing so without bargaining with the Steelworkers.
WSI did not, of course, replace those trucks with others.
Again, the record does not show whether WSI had been op-
erating the trucks or had had them parked, nor does the
record tell us whether the three trucks delivered to the manu-
facturer were the same trucks that had earlier been advertised
as for sale.When WSI retained the Reinhart firm to handle the bar-gaining with the Steelworkers, Sholl offered to bargain about
the shutdown of WSI's trucking operation (at a bargaining
session on November 1 and then again by letter dated Feb-
ruary 26, 1992). But Glaser, referring to the Union's unfair
labor practice charge concerning the trucks, refused.The question is whether WSI violated Section 8(a)(5) byits unilateral acts of putting trucks up for sale and delivering
trucks to a manufacturer for consignment sale. My conclu-
sion is that the record fails to add up to a violation of Sec-
tion 8(a)(5) in these respects.The question ultimately turns on whether the unilateral ac-tions under consideration had an impact on employment at
WSI. See generally Fibreboard Paper Products Corp. v.NLRB, 379 U.S. 203 (1964). Here, for all one can tell fromthe record, the trucks at issue may have been parked and
their drivers no longer employed at WSI since before August
14 (the date of the election).I realize that this raises a burden of proof issue: why notleave it to WSI to prove that the trucks had not been in use?
But doing so means that one proceeds on the assumption that
a truck put up for sale had been in operation until that event,
and it is not clear to me that, on this record, that is a reason-
able assumption. (I note that, per Sholl's uncontradicted
statements in his February 1992 letter to Glaser, as of the
time of that letter, at least, some unspecified number of trac-
tors and trailers were ``sitting in [WSI's] yard, gathering
dust.''32)G. The Layoffs of the TruckdriversAs previously discussed, in June WSI employed abouteight truckdrivers, although some of them worked much less 231WISCONSIN STEEL INDUSTRIES33Among production workers, seniority counted for little in termsof who WSI selected for layoff. But seniority played more of a fac-
tor in WSI's relationship with its truckdrivers.34As discussed earlier, I do not credit Andresen's testimony thatDolhun threatened to fire him if he voted in favor of the Union.35The complaint alleges that WSI's layoff of Andresen violatedSec. 8(a)(5). But since the layoff occurred long before the represen-
tation election, I shall recommend that that allegation be dismissed.
Andresen also testified that an erstwhile WSI supervisor, Dale
Lewandowski, told Andresen that: (1) Ted Dolhun ordered Lewan-
dowski to flatten truck tires ``to make it look like it was something
to do with the Union''; and (2) customers wanted WSI's trucking
services so badly that ``one of [WSI's customers] offered the com-
pany $100 more a pickup if [Ted Dolhun] would just send a truck
over, and I guess Ted didn't want to do that.'' Even assuming thatAndresen's testimony on these points is covered by Rule 801(d)(2),Fed.R.Evid., which I doubt, I do not credit it.36The General Counsel contends that that report was in fact fraud-ulent, that it was created for the hearing. I find otherwise. When a
company to which Cannon was applying for work subsequent to his
layoff at WSI asked WSI for an evaluation of Cannon, WSI advised
that Cannon was an ``excellent'' worker. But I do not consider that
to be anything more than an effort on WSI's part to assist an ex-
WSI employee to find a new job.37The implication to be drawn from the attorney's query of Can-non is that, as of late July, WSI's management had concluded that
the drivers as a group were prounion. I have considered whether this
evidence makes it even more likely that Ted Dolhun's decision to
get out of the trucking business stemmed from his union animus. My
conclusion is that it does not.than full time. By November WSI employed only two driv-ers; by March 1992 WSI employed only one driver.The General Counsel, however, presented evidence con-cerning the layoffs of only two of the drivers, Ronald
Andresen and Thomas Cannon.Andresen was permanently laid off on June 28. About 9a.m. on that day, Andresen was in the middle of changing
his truck's tires. He had been on the job for about 2 hours.
At that point WSI's dispatcher told Andresen that he was
through working for WSI, that he should clean his truck out.
Andresen asked if he was being fired. The dispatcher said
that he was not, that (as Andresen described the conversa-
tion), ``Ted [Dolhun] had called him [the dispatcher] and
told him he was getting rid of the trucks and I am laid off.''
Andresen never finished changing the tires.Andresen thus was permanently laid off about 1 week afterTed Dolhun decided to bring WSI's trucking operation to an
end because of the drivers' refusals to handle Castle's July
loads to New York. Andresen was a junior employee (he had
worked for WSI for less than a year), he was an over-the-
road driver, and WSI often did not have enough trucking
business to keep Andresen busy.33Thus one would expectAndresen to have been the first driver laid off, given the de-
cision to end the transportation division.It is remarkable that Andresen was told to leave while hewas in the midst of a job (changing tires). There is no evi-
dence that any other WSI employee was laid off in as abrupt
a fashion as Andresen was. But WSI routinely laid off em-
ployees after they arrived at work. Because of that practice
I do not find that the manner in which WSI laid off
Andresen calls for any inference regarding the lawfulness of
the layoff.In that same regard, I do not find that the layoff was theresult of any hostility directed at Andresen in particular.
Andresen had signed a union authorization card on June 17.
And there is evidence that WSI's management either knew
or assumed that all or most of the drivers were prounion (as
will be discussed below in connection with Cannon's layoff).
But there is no credible evidence that Andresen was particu-
larly active in the union campaign or that management for
some reason was more irritated with Andresen over union-
related matters than it was with the other drivers.34On the other hand, I conclude that WSI's layoff ofAndresen was the result of Ted Dolhun's decision to shut
down the trucking operation. Since I previously concluded
that that decision was a result of Ted Dolhun's union ani-
mus, I further conclude that WSI's layoff of Andresen vio-
lated Section 8(a)(3) and (1) of the Act.35Cannon was an ``intermediate'' driver for WSI. He han-dled some intra-Milwaukee loads and, in addition, made rel-
atively short over-the-road runs (as to Chicago or Joliet, Illi-
nois). Cannon signed a union authorization card on June 17.
Ted Dolhun testified, credibly, that he considered Cannon's
usefulness as a driver to be limited: Cannon refused loads
that would keep him away overnight, and Cannon was un-
able to handle over-weight, over-length, or over-length
pieces. WSI's most recent performance report on Cannon
(dated April 1990) was mediocre.36Cannon testified that in late July an attorney for the Com-pany asked him ``why the drivers wanted to bring in the
Steelworkers?'' I credit that testimony. (The attorney pre-
sumably was from the firm that WSI hired to oppose the
unionization campaign. WSI did not call anyone from that
firm as a witness and does not deny that the remark was
made.) Cannon responded by denying that the drivers had
anything to do with ``bringing in the Union.''37Cannon went to work, as usual, on July 30. But during theday he received the following note from WSI's dispatcher
(emphasis in the original):Due to our continued slow-down in work, we areforced to temporarily lay you off due to lack of work.Please contact your traffic manager DAILY ... to
be informed as to the status of loads the following day.Ted Dolhun spoke to Cannon that same day, July 30, aboutthe lack of work, sayingthings are slow right now, [but] if you could hang inthere another week and a half Sheffield Steel would be
running about a million and a half pounds of Rexnord
product . ... [T]he regular customers are shying away

from business right now. I'm trying to drum business
up and they are shying away because of the union ac-
tivities and the unionization, and they are afraid that
their materials might get messed up by the union.At least one customer of WSI, Maynard, did reduce its busi-ness with WSI because of Maynard's concern that the union
drive at WSI might cause an interruption in services. But a
Maynard official testified, credibly, that no one from his
company spoke to anyone from WSI about Maynard's con-
cern.The layoff was for 4 days, July 30 (Tuesday) through Au-gust 2 (Friday). That Friday Chris Dolhun called Cannon and
told him to report for work on Monday, August 5. Cannon 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
38NLRB v. Gissel Packing Co., 395 U.S. 575, 618 (1969) (``con-veyance of the employer's belief, even though sincere, that unioniza-
tion will or may result in the closing of the plant is not a statement
of fact unless, which is most improbable, the eventuality of closing
is capable of proof'').39Compare, e.g., Pentre Electric, 305 NLRB 882 (1991), enf. de-nied 998 F.2d 363 (6th Cir. 1993); Crown Cork & Seal Co., 255NLRB 14 (1981); but see Hertzka & Knowles, 206 NLRB 191, 194±194 (1973), enfd. in relevant part 503 F.2d 625, 628±629 (9th Cir.
1974) (predicting loss of business and layoffs).40As in the case of Andresen's layoff, the complaint alleges thatCannon's layoffs violated Sec. 8(a)(5). But Cannon's layoffs, like
Andresen's, occurred long before WSI's employees elected the Steel-
workers to be their collective-bargaining representative.did so. But about 11:30 a.m. on August 6 Donovan told Can-non that Ted Dolhun had ordered Cannon to be permanently
laid off; Cannon was to park his truck; he was ``all
through.'' Earlier that morning Dolhun had asked Cannon
why Cannon was ``sitting on a bundle of steel.'' (That is,
Cannon and his truck, which was loaded, were at the WSI
facility, and nothing seemed to be happening.) Cannon ex-
plained that he was waiting for the facility's crane to become
available. But Dolhun responded, ``You better watch it.''Chris Dolhun testified that WSI laid off Cannon becauseof ``lack of work.'' The import of Ted Dolhun's testimony
about Cannon's layoff is that the ``economic condition'' of
WSI called for the layoff of a driver, and that Cannon was
selected from among the drivers for layoff because of his
performance limitations (as discussed earlier).I turn first to the attorney's question to Cannon about whydid the drivers want to bring in the Steelworkers. The com-
plaint does not allege that question to be a violation of the
Act, nor does the General Counsel, on brief, claim it to be.
On the other hand, the General Counsel's brief does seem to
argue that the attorney's question suggests hostility towards
Cannon. But I do not consider that to be so.The General Counsel does contend that Dolhun violatedSection 8(a)(1) when he uttered that statement about cus-
tomers ``shying away because of the union activities.'' And
it is true that the General Counsel can find support in
Gissel.38But: (1) Dolhun did not suggest that the customers'``shying away'' might force WSI to close;39(2) there is evi-dence that at least one customer was indeed ``shying
away''Ðeven though there is no evidence that any customer
actually told WSI's management that the union drive was a
reason for the customer's changed behavior; and (3) Dolhunuttered the remark to encourage Cannon about the job pros-
pects at WSI, not to coerce him about union matters. I ac-
cordingly conclude that Dolhun's statement did not violate
the Act.As for WSI's layoffs of Cannon, I credit the Dolhuns tothe effect that a ``lack of work'' called for the layoffs of a
driver and that WSI chose Cannon for layoff based on per-
formance considerations. But I have found that Dolhun in
late June began to shut down WSI's transportation division
and, in connection with that shutdown, to turn away cus-
tomers seeking trucking services. That suggests that the
``lack of work'' that Chris Dolhun testified about was self-
created by the Dolhuns. I recognize that it is possible that
WSI might have laid off Cannon when it did even had
Dolhun not decided to shut down the trucking operation. It
is also possible that by late July Dolhun would in any event
have shut down the WSI's transportation division for lawful
reasons. But those possibilities were for WSI to prove. And
WSI did not carry that burden.I accordingly conclude that WSI's layoffs of Cannon (boththe July 30 temporary layoff and the August 6 permanent
layoff), like its layoff of Andresen, violated Section 8(a)(3)
and (1) of the Act.40As a last matter, as of the time of the hearing WSI appar-ently had only one truckdriver on its payroll. But the com-
plaint, while alleging that the shutdown of WSI's trucking
operations violated Section 8(a)(1), (3), and (5), does not
specifically allege that WSI unlawfully laid off any drivers
other than Andresen and Cannon. Moreover, the record is
very scanty about who the drivers were, whether they were
laid off or left of their own accord, when they stopped work-
ing for WSI, and so on. On the other hand, given my conclu-
sion about the reason for the shutdown of the transportation
division, any WSI employee's layoff that was caused by the
shutdown of the transportation division presumptively con-
stitutes a violation of Section 8(a)(3) and (1). As discussed
in part XV, I recommend that the determination of the iden-
tity of such employees be left to the compliance stage.IX. WHYDIDWSISTOPDOINGBUSINESSWITH
GALLANDHENNING
Galland Henning Nopak, Inc. is located across an alleyfrom WSI. Galland Henning is a manufacturer and some of
its products need the kind of heat treatment that WSI offers.
Its employees are represented by the Steelworkers.All parties agree that as of early August Galland Henningwas a customer of WSI (albeit a relatively insignificant cus-
tomer in terms of the volume of business involved), that
Galland Henning had been a WSI customer for many years,
and that Galland Henning is no longer a customer of WSI.
The General Counsel contends that WSI ceased doing busi-
ness with Galland Henning because that Company's employ-
ees are represented by the Steelworkers and because some of
those employees visited WSI's facility on the day of the rep-
resentation election (August 14).My conclusion is that in August relations between WSIand Galland Henning became strained through a series of
mixups, none of which had anything to do with any union,
and that WSI has never refused to do business with Galland
Henning.A. The Katerski EpisodeDangers abound at the WSI facility. For instance steel,sometimes at very high temperatures, is constantly on the
move; and small particles are hurled from grinding and sand-
blasting equipment. WSI accordingly requires its employees
and all visitors to the plant to wear hard hats, safety glasses,
long-sleeved shirts, gauntlet gloves, and safety shoes. Those
requirements apply to all truckdrivers who make deliveries to
or pickups from WSI, whether or not they are employed by
WSI. WSI routinely prohibits other companies' truckdrivers
from making pickups or deliveries at WSI if the drivers are
not wearing the required safety clothing and equipment.James Katerski is a truckdriver employed by GallandHenning. Ted Dolhun testified that sometime in early August 233WISCONSIN STEEL INDUSTRIES41Kaufman did not testify about her conversation withNunnemacher. Rather, Komas testified about what Kaufman told her
and what she noticed about Kaufman as the telephone conversation
came to an end. But the circumstances were such as to make it ex-
ceedingly unlikely that Kaufman was lying to Komas. (See, in this
connection, Fed.R.Evid., Rules 803(1) and (2).) Because of this and
because Komas seemed to me to be a credible witness, I find that
Nunnemacher did indeed curse at Kaufman. (I thus do not at all
agree with the General Counsel that Komas ``fell apart'' on the wit-
ness stand. Br. at 53.) I note, moreover, that even if Kaufman was
lying or had somehow completely misheard Nunnemacher, the effect
on WSI's relationship with Galland Henning would be the same
since the Dolhuns believed what Kaufman said as related to them
by Komas. On brief the General Counsel makes much of the fact
that WSI indicated that it would call Nunnemacher as a witness and
then did not. But I attribute no meaning whatever to that cir-
cumstance.he spoke to Katerski about his not wearing all the safetyequipment and clothing that WSI requires.Katerski agreed that sometime in early August Dolhunspoke to him. But according to Katerski, Dolhun said noth-
ing about safety equipment and instead told Katerski ``not to
come back, that he no longer wanted'' Galland Henning's
business. Dolhun denied that that he said any such thing to
Katerski.I do not credit Katerski's denial about being talked toabout safety equipment. I find that Katerski showed up at
WSI without all of the safety equipment and clothing that he
knew, or should have known, that WSI demanded and that
Dolhun noisily pointed that out to Katerski and said some-
thing on the order of ``don't come back until you're wearing
what you should be wearing'' or ``get the hell out of here.''Katerski proceeded to tell his supervisors at GallandHenning that Ted Dolhun had said that Galland Henning was
``not to bring any more work into'' WSI. That was either a
lie on Katerski's part or an expression of an honest mis-
understanding about what Dolhun had said. One Galland
Henning official, Ronald Bruettner, did in fact assume that
Katerski's report must be the product of ``some confusion.''
He thereupon telephoned WSI several times in an effort to
reach Ted Dolhun. Each time Bruettner was told that Dolhun
was not available. Dolhun did not return Bruettner's calls.
(While Dolhun's failure to return Bruettner's calls is pecu-
liar, I do not consider it to be sufficiently suspicious to sup-
port a finding that Dolhun wanted to cease doing business
with Galland Henning.)B. Galland Henning's Overdue PaymentsThat brings us to the next communication between person-nel of WSI and Galland Henning. On August 23, or perhaps
as much as a couple days earlier, WSI's then-receptionist
Kristin Kaufman turned to WSI customer-service employee
Margaret Komas after Kaufman had completed a telephone
call. Kaufman, looking and sounding upset, told Komas that
she had just telephoned Galland Henning to inquire about
that Company's failure to pay several bills (totaling about
$400) on time. According to Kaufman, Galland Henning's
chief executive, Nunnemacher, responded to Kaufman's in-
quiry by saying that Galland Henning would never make
``the fucking payment'' and that WSI ``could go to hell.''
Neither of the Dolhuns was in the office at the time. When
the Dolhuns returned, Komas repeated to them what Kauf-
man had told her. The Dolhuns' response was to tell Komasto refer the Galland Henning account to a collection agency.
On August 23 Komas did so, by letter.At the time of Kaufman's call to Galland Henning,Nunnemacher was under the impression that Ted Dolhun had
said that he did not want to do business with Galland
Henning any longer. On top of that, documentary evidence
coupled with Bruettner's testimony suggests that, at the time
of Kaufman's telephone call to Nunnemacher, a Galland
Henning check in full payment of the outstanding WSI bills
may have been, literally, in the mail. Nunnemacher's explo-
sive response to Kaufman thus is not all that difficult to un-
derstand. In any event, the collection agency did proceed
against Galland Henning, and that resulted in a payment byGalland Henning that the collection agency delivered toWSI.41C. Orlowski's TestimonyDouglas Orlowski is a WSI foreman. WSI admits that heis a supervisor within the meaning of Section 2(11) of the
Act. Orlowski, even though he was a supervisor at the time,
was instrumental in bringing the Steelworkers to WSI (as
discussed earlier).Orlowski testified that on the day of the representationelection at WSI he and several other supervisors saw 10 or
12 employees from Galland Henning walk across the alley
from Galland Henning toward WSI's facility and talk to a
Steelworkers' official. According to Orlowski, on that same
day, in his presence, one of the other supervisors told Ted
Dolhun about the incident. Dolhun's response, Orlowski tes-
tified, was to say, ``That's it; we're not going to do any
more work for Galland Henning.''I do not credit Orlowski's testimony. To begin with, therecord shows that Orlowski's memory is not all that it mightbe. Second, the record is clear that Ted Dolhun was nowhere
near WSI's facilities on August 14. Third, I cannot conceive
of Dolhun ending business with any customer merely be-
cause the customer's employees are represented by the Steel-
workers, particularly since WSI does business with at least
two other companies whose employees are represented by
the Steelworkers. Indeed, given WSI's line of business (treat-
ing steel) and location (Milwaukee), WSI would be in big
trouble if Dolhun was reluctant to accept business from com-
panies whose employees are represented by the Steelworkers.
Lastly, as for the fact that a dozen Galland Henning employ-
ees spoke to a union official at WSI's facility on election
day, no matter how one characterizes Ted Dolhun, there was
nothing about that incident that could lead Dolhun to decide
to cease doing business with a customer.I accordingly conclude that none of WSI's actions towardGalland Henning were related to the Steelworkers' represen-
tation of Galland Henning's employees or to any other pro-
tected activity of any employees.X. SURVEILLANCEThrough much of the period of interest to us, DaleLewandowski was a WSI supervisor. WSI fired him some-
time before the hearing began. The question to be considered 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
42Burdick testified, without contradiction by Dolhun, about an in-cident soon after the representation election when the two were
standing on the part of WSI's property where WSI's employees park
their cars. According to Burdick's credible testimony, Dolhun, refer-
ring to the employees' cars, said that he had seen a few of the cars
``over at the Ice House.'' Burdick is a supervisor and there is no
evidence that Dolhun's comment was overheard by any employee.
Thus Dolhun did not thereby violate the Act. It was no secret that
union meetings were held at the Ice House. Moreover, the Ice House
was so close to WSI that there is no reason to infer that Dolhun
went out of his way to go past it. I accordingly conclude that
Dolhun's comment adds nothing to the record, one way or the other,
about the degree of Dolhun's union animus.43WSI laid off some employees between the start of the downturnin business (in late 1990) and the beginning of the organizing drive
(in June 1991).44Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1stCir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v.Transportation Management Corp., 462 U.S. 393 (1983).45The General Counsel contends that Herbst was a union steward.(Br. at 9.) But except for a vague reference to this effect by one
witness (Herbst ``was like a representative for the Union, he was
like going to be a steward''), the record does not show this to be
so. Herbst, for instance, does not claim that title.here is whether Lewandowski engaged in surveillance of theunion activities of WSI's employees.Many of the organizational meetings of WSI's employeeswere held at a bar named the Ice House, a few blocks from
WSI's facilities. According to the testimony of Thomas Can-
non, sometime in June, at a time of the day when some WSI
employees were meeting at the Ice House to discuss the
Union and at a time when Lewandowski should have been
at work at WSI, Cannon saw Lewandowski ``driving real
slow'' near the Ice House, peering at the cars parked near
the bar. WSI's employees park on WSI's property when at
work. As a result, the Company's supervisors are able to
identify the cars that WSI's employees drive. Cannon testi-
fied that the only explanation for Lewandowski's actions was
that he was trying to determine which employees' cars were
parked near the Ice House and, therefore, which employees
were at the union meeting.Lewandowski did not testify. Ted Dolhun credibly testifiedthat he never asked Lewandowski to check on cars near the
Ice House and that Lewandowski never reported that he had
done so.I found Cannon's testimony to be credible. And, notwith-standing Dolhun's testimony, there is no evidence in the
record contradicting Cannon's testimony about Lewandowski.
Moreover, I agree with Cannon that, given Lewandowski's
actions, it is far more likely than not that Lewandowski was
trying to determine which employees were at the meeting in
the Ice House. I accordingly conclude that WSI thereby vio-
lated Section 8(a)(1) of the Act.The General Counsel also alleges that WSI violated Sec-tion 8(a)(1) by creating the impression that employee union
activities were under surveillance. In this connection em-
ployee James Reinke testified that on Monday, August 26,
Ted Dolhun Dolhun sarcastically asked Reinke, ``How was
your weekend? ... I hope you didn't spend it at some

meeting.'' The previous day Reinke had attended a union
meeting where he had been elected to be a steward. Thus,
if Reinke's testimony is accurate, the most reasonable mean-
ing to ascribe to Dolhun's comment is that Dolhun knew that
Reinke had attended a union meeting that weekend. Dolhun,
however, denied ever saying anything to Reinke about spend-
ing a weekend at a meeting.The testimony on this point of Reinke and Dolhun seemedto me to be equally credible. And since the General Counsel
has the burden of proof, I shall recommend that the impres-
sion-of-surveillance allegation be dismissed.42XI. ALLEGEDDISCRIMINATORYLAYOFFSANDOTHER
MISTREATMENTOFPRODUCTIONAND
MAINTENANCEEMPLOYEES
In this part of this decision I will be referring to WSI'snontrucking operations.The General Counsel contends that WSI discriminatorilylaid off employees. Some employees, argues the General
Counsel, were laid off because of WSI's hostility toward
their particular union activities. WSI allegedly laid off other
employees as part of a broad plan to drastically reduce thesize of the work force, thereby crippling the Union's pres-
ence at WSI, which plan included deliberately refusing busi-
ness offered to it by customers.A. The Overall Decrease in the Size ofWSI'sWorkForce
I turn first to the contention that WSI reduced the size ofthe work force in order to cripple the Steelworkers presence
at WSI.As of July 7 (near the start of the Union's organizing cam-paign), WSI employed 49 bargaining unit employees (includ-
ing truckdrivers).43By November 1 that number had droppedto 22 employees; by September 1992 WSI employed only 15
bargaining unit employees. In that connection, at some point
in 1992 WSI ended operations in one of the three buildings
at its Milwaukee facility (thereafter handling the work that
had been done in that building in one of the remaining two).The reduction in the number of employees was not accom-panied by increases in overtime or by automation or the like.I have discussed WSI's union animus. But notwithstandingWright Line,44I know of no precedent that requires me topresume that, given such animus, an overall drop in employ-
ment levels was the result of management's animus. In any
case, I find that WSI did not refuse business offered to it by
customers, and I conclude, based on the evidence discussed
in part VII, that the same decrease in employment would
have occurred had there been no animus and had there been
no unionization of WSI's employees.B. Paul HerbstWSI employed Paul Herbst as a production employee fromJuly 1989 until August 20, 1991. Herbst handed out author-
ization cards (along with other employees and several super-
visors) during the organizing campaign and was an observer
for the Union at the August 14 election.45WSI laid Herbstoff for a few days in early August and then permanently on
August 21. The General Counsel contends that the layoffs
were the result of Herbst's union activities and that, in addi-
tion, Ted Dolhun belittled and demeaned Herbst and other-
wise acted discriminatorily toward him, because of Herbst's 235WISCONSIN STEEL INDUSTRIES46The complaint alleges that Herbst's layoff on August 5 violatedSec. 8(a)(5). But it did not since it occurred prior to the representa-
tion election.union activities. According to the General Counsel, WSIthereby violated Section 8(a)(1) and (3) of the Act. The Gen-
eral Counsel claims, in addition, that because WSI's layoffs
were made without prior notification to and bargaining with
the Union, the layoffs violated Section 8(a)(5).The Relationship between Herbst and Ted Dolhun, andother background considerations: Herbst is smart and articu-late. He learns fast. On the other hand, he is cocky, argumen-
tative, and easily riled and at WSI the quality of his work
was inconsistent: sometimes excellent, sometimes awful.
Herbst's personality is such as to create conflicts with those
around him. Needless to say, Ted Dolhun and Herbst never
got along well. And Herbst and a supervisor, Brian Burdick,
had a longstanding feud. As of the summer of 1991 Herbst
had the worst attendance record in the plant. (Problems with
Herbst's attendance, in fact, had produced several warnings
of discharge.)Notwithstanding Herbst's drawbacks, early in 1991 TedDolhun promoted Herbst to supervisor. Dolhun's theory was
that, given the additional responsibility and greater demand
on his talents, Herbst might straighten himself out regarding
his attendance and inconsistent work. Additionally, it was a
way of separating Herbst from Burdick. Things did not work
out as hoped. Herbst got into spats with the employees he
was supposed to direct and the work Herbst and his crew
were supposed to handle was not done properly. WSI moved
Herbst back to his prior job.An episode occurred during the summer of 1991 (that is,during the union campaign) that, I believe, says something
about Herbst, Ted Dolhun, and their relationship. A customer
had sent back some work that WSI had not done properly.
Herbst was doing the rework. Herbst had concluded that the
problem had been that the work had been done too fast. So
Herbst handled the rework relatively slowly. Ted Dolhun
happened by with a supervisor and a new employee in tow.
Dolhun, without first talking to Herbst about the situation,
loudly ordered the supervisor to lay Herbst off for a day be-
cause Herbst was goofing off. Herbst blew up, threw his hard
hat across the room, and told Dolhun ``he could take his job
and do whatever damn he wanted to'' (to quote from
Herbst's testimony). At that Dolhun told Herbst to calm
down, that he was a good worker, and that he was not going
to be laid off. Herbst stewed in anger for 5 or 10 minutes,
then retrieved his hardhat and went back to work.Herbst's August 5 layoff: On August 1 Herbst did notshow up for work at the start of his shift. Burdick, Herbst's
supervisor at the time, tried to call him. The number Herbst
had listed as his home telephone was inactive. Later that day
Herbst's wife called in to say that Herbst was sick. Herbst
returned to work on August 2, a Friday, with a doctor's note
saying that he had been ill. On Monday, August 5, Herbst
was given a memo telling him he was laid off because of
``economic conditions.'' Herbst testified, without contradic-
tion, that Burdick told Herbst that ``we both know why you
are being laid off; it is punishment for being sick for a day
and missing work.'' The layoff turned out to be for 3 days.My conclusion is that the layoff had nothing whatever todo with Herbst's union activity. Consider that, not long be-
fore, Herbst had given WSI a near-perfect excuse to fire
himÐhis act of angrily throwing his hardhat. If Ted Dolhun
wanted to rid WSI of Herbst, that was the time to do it. Even
assuming that Burdick was correct and that the basis ofHerbst's layoff was his absence on August 1, as opposed to``economic conditions,'' given Herbst's horrible attendance
record (by WSI standards, at least), I have no reason to deem
the layoff to be discriminatory.46Ted Dolhun's postelection harassment of Herbst: WSIdoes not have scheduled breaks for its employees (apart from
the lunchbreak). But WSI permits employees to make trips
to a coffee machine on WSI's premises at virtually any time
the employees have a moment to spare. When employees do
that, they are expected either to quickly down the coffee and
then get back to work or to return immediately to their work
area, cup of coffee in hand.On August 16, 2 days after the representation election,about 8:30 a.m., Herbst, holding a cup of coffee, was headed
back to his work area from the coffee machine. Ted Dolhun
happened to be nearby. This is Herbst's testimony about the
incident. It is undenied (Dolhun did not testify about the in-
cident) and I credit it:Ted stopped me ... and asked me what I was doing.
I told him .... 
And he ... told me to get rid of the
cup of coffee, which I did. I went back in the locker
room and put it on the table. When I came back out
he stopped me again, and he said, ``From now on the
only one in this company that is going to be drinking
coffee or taking breaks is me, and only me.'' And that
the only breaks we would be getting is lunch time and
that's it. And I told him, I said, ``Okay, Ted.'' He said,
``No, my name is Mr. Dolhun from now on.'' I said,
``Yes, sir,'' and he said, ``Who?'' And I said, ``Yes,
sir.'' And he said, ``Who?'' And I said, ``Yes, Mr.
Dolhun.'' Then he told me to get my ass back to my
furnaces.That is not your typical behavior by the head of a businessfirm, especially since Dolhun did not mean what he said.
(Or, if he did mean what he said, he promptly changed his
mind.) There was no change in WSI's coffee policy. WSI's
employees continued to get coffee just as they always had.That was just the start of Herbst's run-ins with TedDolhun on August 16.The next incident involved a piece of steel on the floor.There is no doubt that small pieces of steel on the floor are
safety hazards and that WSI's employees are expected to
pick up such pieces in their work areas. There is also no
doubt that employees do not always do so.What happened was that Dolhun ordered Herbst to pick upa small piece of steel from the floor in Herbst's work area.
Herbst was busy at the time preparing to load a furnace.Dolhun called Herbst over, pointed to a piece of steel a few
inches from Dolhun's foot, and told Herbst to ``pick that
up.'' Herbst did. Dolhun walked away.Dolhun testified about this incident. He did not claim thatHerbst's portrayal of it was wrong. Dolhun did say that the
piece of steel in question was banding steel, which can easily
flip up and ``cut your leg like a knife.'' Dolhun also said,
credibly, that ``on many occasions'' he had spoken to Herbst
about picking up pieces of steel and that Dolhun had talked
to all of WSI's employees about doing so. Another employee 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
47The complaint does not refer specifically to harassment of em-ployees but does allege that WSI violated Sec. 8(a)(1)Ð``In aboutconfirmed Dolhun's testimony, stating that several timesDolhun had ordered him to pick pieces of steel off the floor,
although Dolhun generally directed the order through the em-
ployee's immediate supervisor.The third, and last, incident on August 16 involvingHerbst and Dolhun had to do with safety glasses. WSI's
rules require that everyone in the plant, supervisors as well
as employees, must wear safety glasses at all times. The rule
is obeyed, most of the time. Dolhun and the other super-
visors enforce the rule, most of the time. Like the enforce-
ment of many rules at many plants, WSI's supervisors some-
times ignore violations of the safety glasses rule.Herbst had often gone without safety glasses in the pastand had suffered eye injuries several timesÐalthough Herbst
testified that one of the eye injuries occurred when he was
wearing safety glasses. Dolhun testified, credibly, that he
had, ``many times,'' ordered Herbst to put on his safety
glasses.At some point on August 16 Dolhun saw that Herbst wasnot wearing safety glasses. Herbst's supervisor, Burdick, was
nearby. Burdick was not wearing safety glasses either.
Dolhun told Herbst to put his glasses on. Herbst did. Dolhun
then said that the next time he caught Herbst without his
safety glasses on, he would fire Herbst on the spot. Dolhun
had never before threatened Herbst with discharge for not
wearing safety glasses.August 16 was a Friday. The following Monday, August19, Herbst had still more run-ins with Ted Dolhun.One incident involved a ``rejection.'' A rejection is a pieceof steel that was heat treated by WSI and that a customer
returns to WSI because WSI failed to do the work properly.
Rejections, while not all that uncommon at WSI, are upset-
ting to management and from time to time the Dolhuns
threaten that personnel whose mistakes cause rejections will
be disciplined.On August 19, while Herbst was at work, Ted Dolhunrushed toward Herbst waiving a piece of paper and yelling
that Herbst had ``screwed up the job,'' that Herbst was
``going to get a paper on this'' (i.e., be disciplined in writ-
ing) and that ``the next time you screw up the job I'm going
to fire you.'' Given Dolhun's personality and his concernabout rejections, one might think that there was nothing note-
worthy about the incident. But there was. When Herbst
checked into the matter (by looking at the underlying work
order), he discovered that he had not worked on the piece
of steel that the customer had rejectedÐthe fault was with
a third-shift employee. Additionally, according to Herbst, so
far as he knew employees ``were never warned so severely
about'' errors in their work. Dolhun did not testify about the
incident.A second August 19 incident had to do with a conversa-tion that Herbst had had with employee Mike Gray earlier
that day. Gray had just been laid off. (I will discuss Gray's
layoff later in this decision.) About 9 a.m.Ðthat is, during
worktimeÐGray sought out Herbst and asked whether the
layoff was proper in view of the facts that Gray was senior
to other employees who had not been laid off and that the
employees were now represented by a union. Herbst sug-
gested that Gray call a Steelworkers' official, Doug Drake.
Herbst and Gray walked to Herbst's locker so that Herbst
could give Drake's telephone number to Gray.That afternoon Ted Dolhun approached Herbst and askedif Herbst had spoken to Gray earlier that day. Herbst said he
had. Dolhun asked if the conversation was about the Union.
Herbst did not answer. Dolhun, looking and sounding angry,
then said, ``I've put up with your shit for two years now.
Union or no union, I'm going to run your damn ass out of
the company.''With that, Dolhun walked away. (The fore-
going is based on the testimony of Herbst and Burdick.
Dolhun did not testify about the incident except to deny that
he uttered the ``union or no union'' statement. But I do not
credit that denial.)That same afternoon a WSI driver came into Herbst'swork area for a pickup. Herbst and the driver had a con-
versation in much the same way that Herbst had always chat-
ted with drivers coming in for pickupsÐ``we talked about
work, just saying hi, how are you doing, and stuff.'' Accord-
ing to Herbst, just as the conversation was ending, with
Herbst directing the driver to a supervisor, Ted Dolhun came
by. Dolhun responded to the situation, Herbst testified, by
telling Herbst that, ``from now on don't talk to truckdrivers
or anybody else, or anybody on the street. Just stay in your
work area.'' According to Herbst, Dolhun then said that if
Herbst disobeyed that order, he would be fired ``on the
spot.''Dolhun did not testify about the incident.
In total Ted Dolhun had six run-ins with Herbst followingthe August 14 representation election; three on August 16
and three on August 19. My conclusion is that in one of
them Dolhun violated the Act, in the others he did not. I will
deal with the incidents in the same order I discussed them
above. That brings us back to the coffee incident. Since Ted
Dolhun did not testify about the incident, I have to assume
that, out of the blue, Dolhun ignored longstanding company
policy to criticize Herbst for getting coffee during worktime
and then went on to further alter precedent by demanding
that Herbst call him ``Mr. Dolhun.'' There is no doubt that
Herbst's personality and mannerisms had long irritated
Dolhun (for reasons that had nothing to do with any activity
the Act protects) and, of course, it was not uncommon for
Dolhun to speak to an employee in an abusive way (again,
for reasons that had nothing to do with protected activity).
Still, there must have been something to produce Dolhun's
outburst.One might speculate that it could have been something asinsignificant as an expression on Herbst's face or a belief on
Dolhun's part that Herbst was taking more time than usual
to get his morning coffee. But the record gives us no hint
of anything like that. Rather, the only possible cause of
Dolhun's behavior to which the record refers is Herbst's role
as observer for the Union on August 14 and the employees'
vote in favor of the Steelworkers. I accordingly conclude that
that was why Dolhun made the statements to Herbst about
coffeebreaks and ``My name is Mr. Dolhun from now on.''
Since an employer obviously violates Section 8(a)(1) if the
owner of the company harasses an employee because of the
employee's prounion stance or because of the protected ac-
tivity of other employees (e.g., Professional Eye Care, 289NLRB 1376, 1388 (1988)), I further conclude that WSI
thereby violated Section 8(a)(1).47 237WISCONSIN STEEL INDUSTRIESAugust 1991 ... in ridiculing and belittling employees because of
their union sympathies and/or activities by requiring them to perform
demeaning tasks and to observe demeaning obeisance to Respond-
ent.''48Ted Dolhun testified that he based his decision to lay off Herbston the recommendations of Supervisors Lewandowski and Patelski.
As noted earlier, Lewandowski, whom WSI fired prior to the hear-
ing, did not testify. In an affidavit that Patelski gave to WSI's attor-
neys, Patelski confirmed that he did recommend that Herbst be laid
off. When he testified, however, Patelski stated that while he had
said some negative things about Herbst, he had not recommended
that Herbst be laid off. There is thus a conflict between Patelski's
testimony and Dolhun's which I have taken into account in evaluat-
ing Dolhun's testimony on point.Next is the piece-of-steel-inches-from-Dolhun's-foot inci-dent. The record shows that that type of behavior by Dolhun
is commonplace. However, distasteful that way of treating
employees is and however upsetting it might be to an em-ployee, there was nothing about it to suggest that it was mo-
tivated by the protected activities of Herbst or anyone else.The safety glasses incident presents a closer case. Dolhundoes routinely tell employees to put their safety glasses on.
On this occasion, however, he told Herbst that he would fire
Herbst the next time he caught Herbst not wearing them.
Dolhun had never before said that to Herbst, and WSI intro-
duced no evidence showing that Dolhun had ever made a
similar threat to any other employee. When Dolhun said
those words to Herbst, moreover, a supervisor who was not
wearing safety glasses was nearby.But Herbst had been warned often about not wearing safe-ty glasses and he had suffered eye injuries at the plant.
Under these circumstances a threat of job loss was inevitable,
sooner or later, in response to Herbst's going without safety
glasses. I conclude that Dolhun's remark did not violate Sec-
tion 8(a)(1).The incident involving the rejection is similar. It was to-tally in character for Dolhun to jump to an erroneous conclu-
sion about who was at fault for an error. As for Dolhun's
threat to fire Herbst, Herbst's work record at WSI was bad
enough for that to have been a reasonable response by
DolhunÐhad Herbst actually been at fault in the first place.The issue raised by incident concerning Herbst's counsel-ing of fellow-employee Gray is largely one of the extent of
the coverage of the Act. During worktime Herbst left his
work area for reasons having to do with the Union, not with
work worktime is for work. See Magnetics International, 254NLRB 520, 529 (1981), enfd. 699 F.2d 806 (6th Cir. 1983).
I conclude that Dolhun accordingly was entitled to ask why
Herbst left his work area during worktime and to threaten
Herbst with punishment (in this case discharge) for such be-
havior.It is true, as the General Counsel points out, that WSI al-lows employees to leave their work areas, pretty much at the
employees' discretion, to get coffee or to go to the bathroom.
But those reasons for leaving work areas have to do with the
employees' physical well-being. And nothing in the record
suggests that WSI permits employees to leave their work
areas for other nonwork reasons.As for Dolhun's ``union or no union'' statement, that didnot amount to a threat of discharge because of Herbst's pro-
tected activity. Herbst had been a problem for Dolhun since
long before the Union arrived, as indeed Dolhun's statement
specified (``I've put up with your shit for two years now'').
Dolhun was in the midst of speaking to Herbst about leaving
his work area for nonwork reasons during worktime. A rea-
sonable understanding of that statement would be that be-
cause of Herbst's misbehavior, Dolhun was going to rid the
Company of Herbst, and the fact that the employees were
now unionized would not prevent that. I thus conclude that
Dolhun's statement did not violate the Act.The final incident, the one involving Herbst's conversationwith the truckdriver, is similar in some respects to the coffee
break incident. Herbst behaved toward the truckdriver in the
same way as he had behaved in the past in similar situations.
Yet, without explanation, Dolhun criticized Herbst for that
behavior and threatened Herbst with discharge if he there-
after talked with ``truck drivers or anybody else.'' It is thus
possible that Herbst's position as observer at the balloting
and the prounion outcome of the election could be causes of
Dolhun's response to Herbst's talking to the truckdriver. But
earlier that same day Dolhun had learned that Herbst had left
his work area to converse with Gray for nonwork reasons.
It seems far more likely to me that that was the basis for
Dolhun's outburst about Herbst talking to the truckdriver. I
note, in this regard, that when telling Herbst not to talk ``to
truck drivers or anybody else,'' Dolhun concluded by saying,
``just stay in your work area.''WSI's permanent layoff of Herbst on August 20: On Au-gust 20 Herbst received a memorandum from his supervisor,
Burdick, that stated that: ``Due to the economic slowdown
we are now experiencing, you are temporarily laid off as of
the completion of your shift today.'' As of the hearing, WSIhad not recalled Herbst.Burdick testified that on August 20 he laid off Herbst andanother employee, Russ Stoll, because the afternoon before
Ted Dolhun had told him toÐtestimony that surely is accu-
rate. Burdick also testified that Dolhun said that by laying
off Herbst and Stoll ``he was getting rid of the ... union

ring leaders.'' I do not credit that testimony.The question is why Dolhun ordered Herbst to be laid off.
As I add up the evidence, the General Counsel presenteda prima facie case that Dolhun did so because of Herbst's
union activities. I have found, after all, that only a few days
earlier Dolhun harassed Herbst because of such activities.That raises the question of whether WSI would have laidoff Herbst even had he not engaged in any protected activity.
I conclude that the record shows that WSI would have.
Herbst, as I previously noted, had a terrible attendance record
and had previously been threatened with discharge because
of it. His work was inconsistentÐsometimes it was very bad.
Herbst could not seem to get along with Dolhun and he
clashed frequently with his immediate supervisor, Burdick.
WSI Supervisor Patelski told Dolhun that Herbst ``had an at-
titude problem.'' Dolhun testified credibly that, relative to
other employees, the breadth of Herbst's job skills was lim-
ited. And because of economic problems, WSI was in the
process of laying off employees. Under all these cir-
cumstances, I credit Ted Dolhun's testimony that he took
into account only Herbst's attendance record, attitude toward
management and fellow employees, and job skills in choos-
ing Herbst for layoff.48 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
49Part X, above, discusses a claim by the General Counsel thatDolhun gave Reinke the impression that WSI was engaging in the
surveillance of the employees' union activities. Fn. 24, above, refers
to Reinke testimony about a statement by Dolhun in which he alleg-
edly threatened to close WSI.The discussion about whether WSI's layoff of Herbst onAugust 20 violated Section 8(a)(3) is perhaps beside the
point, however, since the layoff did violate Section 8(a)(5).Glaser (the lead negotiator at WSI for the Steelworkers)testified that WSI laid off employees without notifying the
Steelworkers. The record shows that testimony to be inac-
curate as to layoff dates subsequent to the arrival of Sholl
as WSI's collective-bargaining representative. But I credit
Glaser's testimony as to earlier layoffs, including Herbst's.``[L]ayoffs are a mandatory bargaining subject aboutwhich an employer cannot act unilaterally after a union has
prevailed in a representation election.'' Adair Standish Corp.,290 NLRB 317, 337 (1988). That WSI had valid economic
reasons for the layoffs does not excuse WSI's unilateral ac-
tions. Adair, supra. I accordingly conclude that WSI violatedSection 8(a)(5) and (1) when it laid off Herbst on August 20
without first notifying the Steelworkers.C. James ReinkeReinke became an employee of WSI in October 1988.Reinke signed a union authorization card on June 17, 1991,
and was elected a steward on August 25. (Dolhun testified
that he did not know that Reinke was a union steward. I
credit that testimony.) WSI laid Reinke off on August 27.
The General Counsel contends that Ted Dolhun harassed and
then laid off Reinke because of Reinke's support for the
Steelworkers. The General Counsel further contends that
Reinke's layoff violated Section 8(a)(5).49Cigarettes on the floor: Reinke smokes two packs of ciga-rettes a day. At the plant Reinke threw his cigarette butts on
the floor. Other employees do too, but the mess that Reinke
made with his cigarettes was out of the ordinary. As Patelski
put it, the floor of Reinke's work area often looked like ``a
large ashtray.'' Additionally, Reinke's work area is next to
WSI's office. Customers going to the office often passed
through Reinke's area. Patelski and Dolhun had long criti-
cized Reinke about the cigarettes on the floor. At some point
between the date of the representation election and Reinke's
layoff Dolhun again spoke to Reinke about the cigarette buttslittering the floor. According to Reinke, Dolhun asked
Reinke if Reinke put his cigarettes out on the floor in his
home. When Reinke responded that he didn't, Dolhun said,
``Well, I don't want you putting them out on my floor here.''
Dolhun testified that his words were, ``Could you try to keep
this a little cleaner here and keep these cigarette butts
cleaned up in this area.'' I credit Reinke's version, not
Dolhun's.Since WSI allowed other employees to throw cigarettesonto the floor of the plant, Dolhun's remark could, I sup-
pose, be interpreted as discrimination against Reinke. But
given Dolhun's approach to communicating with employ-
eesÐblurting out whatever comes to mind, given the long-
standing complaints that management had expressed to
Reinke about the floor of his work area, and given the loca-
tion of the area (next to the office), my conclusion is thatDolhun's remark was unrelated to any protected activity onReinke's part.``Good little boy.'' Reinke was miffed about Dolhun'scriticism about the cigarette butts. As a way of expressing
his displeasure, the next time Reinke wanted to go to the
bathroom he went over to Dolhun (who was with another su-
pervisor) and asked permission to do so. Reinke knew that
employees could, without permission, go to the bathroom
whenever they needed to, knew that Dolhun knew that, and
thus knew that Dolhun would thereby know that Reinke's
purported request was in fact an expression of irritation via
the vehicle of sarcasm.It is unclear what kind of response Reinke expected fromDolhun. In any case things did not work out as Reinke
hoped. Dolhun turned to Reinke and said: ``I like that.
You're being a good little boy.''Remarkably the General Counsel contends that Dolhun'swords violated Section 8(a)(1). They were demeaning to
Reinke, argues the General Counsel, and Dolhun uttered
them because of Reinke's union activities. Of course that is
not so. All there is to say about the incident is that Reinke
directed a sarcastic remark at Dolhun which produced a likeresponse from Dolhun.Reinke's layoff: When Reinke arrived at work on Tuesday,August 27, a supervisor gave Reinke a note that read, in part:
``Due to the economic slowdown we are experiencing, you
are temporarily laid off.''As of the hearing, WSI had not recalled Reinke.
The General Counsel contends that, by laying off Reinke,WSI violated Section 8(a)(3) and (5) of the Act. As for the
General Counsel's 8(a)(5) contention, I conclude that WSI
did violate that Section of the Act by unilaterally laying off
Reinke, for the same reasons I found that Herbst's layoff
violated Section 8(a)(5).As for the 8(a)(3) allegation, the record contains no credi-ble evidence that WSI's management knew that Reinke ac-
tively supported the Union, or even that WSI knew that
Reinke supported the Union at all. And since, at the time of
Reinke's layoff, WSI was laying off employees for economic
reasons, I conclude that the General Counsel failed to prove
that WSI's layoff of Reinke violated Section 8(a)(3).D. Michael GrayWSI laid off Gray on August 19. The General Counsel al-leges that the layoff violated Section 8(a)(3) and (5).WSI's layoff of Gray did violate Section 8(a)(5) for thesame reasons WSI's layoffs of Herbst and Reinke violated
Section 8(a)(5). As for the General Counsel's 8(a)(3) conten-
tion, I conclude that WSI's layoff of Gray did not violate the
Act in that manner.Gray and Ted Dolhun got along pretty well. In May 1991Gray's brother, Raphael, filed a discrimination charge against
WSI. (Gray is an African-American.) Dolhun talked to Gray
about Raphael's charge, saying that he did not have any
problems with Gray, that Gray was a good worker. On June
17 Gray, along with numerous other employees, signed a
union authorization card. Some time thereafter Gray discov-
ered that, according to the rumor mill at the plant, it was
Gray who brought in the Steelworkers. (That was inaccurate.
As discussed earlier, it was three of WSI's supervisors who
began the union drive at WSI.) According to Gray's credible
(and undenied) testimony, Gray sought out Dolhun and asked 239WISCONSIN STEEL INDUSTRIES50I previously discussed, and credited, testimony by Gray concern-ing a remark that Dolhun directed toward a supervisor and was over-
heard by Gray. See part VIII, above.51Gray testified, and the General Counsel contends, that Gray'slayoff was suspicious because a fellow employee who was junior to
Gray and who did the same work as Gray remained in WSI's em-
ploy after August 17. Gray said that that employee was John Han-
son. But seniority did not play a part in WSI layoff decisions con-
cerning production employees. Moreover, Hanson was a truckdriver;
he did not do the same work as Gray.52WSI laid Beamon off on December 27 and may again have laidBeamon off in February 1992. (In February WSI advised the Steel-
workers that WSI was considering laying off Beamon, along with a
number of other employees.) But as indicated above, as of the hear-
ing herein, Beamon was employed by WSI.53At the time of the hearing Hanson was no longer employed byWSI.Dolhun if he had heard that rumor. Dolhun said that he had.Gray then said (untruthfully) that ``I don't want to have any-
thing to do with the Union.'' Dolhun responded, ``OK, I
don't want to hear anything about it; I just want to get it
over with and go back to work as usual.'' Gray testified,
nonetheless, that once the union campaign got underway,
Dolhun started treating Gray ``a little nasty,'' gave Gray
``dirty looks,'' and made Gray do things that he had not pre-
viously had to do, such as picking up trash. I do not credit
that testimony.50Gray's supervisor was Patelski. Patelski testified, credibly,that Gray had a tendency to leave his work area without per-
mission (for reasons other than bathroom or coffeebreaks)Ð
a tendency, in fact, to leave his work area and hide from su-
pervisors in order to goof-off for 15 or 20 minutes. Patelski
came to feel that he had to ``babysit'' Gray to make sure that
Gray stayed on the job.Ted Dolhun, Chris Dolhun, and Patelski all testified aboutGray's layoff. The Dolhuns both testified that economic cir-
cumstances warranted layoffs and that they chose Gray for
layoff because Patelski and another supervisor advised that
Gray would leave his work area for extended periods and be-
cause Gray's skills were relatively limited. Patelski testified
that he recommended Gray for layoff, despite the fact that
he ``was a fairly good worker'' because of Gray's tendency
to wander off and because Patelski ``had to push him to
work.'' I credit the Dolhuns' and Patelski's testimony on
point.51E. Beamon and PerrenLay Clyde Beamon began working for WSI in 1970. Asof the hearing in this proceeding he remained employed at
WSI.52At all relevant times he was a crane operator.Beamon attended union meetings during the Steelworkers or-
ganizational drive. (That is all that the record tells us about
his union or other protected activities.) Beamon's supervisor
was Brian Burdick at the time of the events here under dis-
cussion. Beamon was not called as a witness.The crane that Beamon operates runs along overhead rails,far above the floor of the plant. The operator enters and
leaves the cab of the crane via a 20-foot ladder. According
to routine procedures at WSI, when the crane is not going
to be used for 20 minutes or more, the crane operator is ex-
pected to leave the crane and help out on the floor of the
plant. But given that 20-foot ladder, it obviously would make
no sense for the operator to be ordered to leave the crane
if it was going to be needed in a few minutes, even if thatmeant that the crane operator would be sitting idle for thosefew minutes.Burdick testified that some time during the Steelworkers'organizational drive Ted Dolhun ordered him to get Beamon
``out of the crane when the crane wasn't being used, even
if it was only for a minute.'' There are two facets of
Dolhun's personality that support the possibility that Bur-
dick's testimony is accurate. The first is that Dolhun im-
pressed me as the kind of employer who absolutely hates to
see employees sitting idle, even for a few minutes. The other
is one I mentioned earlier: Dolhun sometimes blurts out or-
ders without first giving thought to the matter.The General Counsel, pointing out that Dolhun had neverissued any such order prior to the Union's arrival at WSI and
that the order made no sense in terms of productivity, argues
that Dolhun thereby violated Section 8(a)(3).But Dolhun denied ever saying any such thing to Burdick.I credit Dolhun's denial notwithstanding what I just stated
about Dolhun. To begin with, I cannot imagine Dolhun
issuing an order that obviously would reduce productivity.
And having Beamon leave the cab of the crane every time
the crane was going to be idle for a minute would do that
since it would delay the operation of the crane. Second, as
I watched and listened to Burdick testify, I was not im-
pressed with his truthfulness. Lastly, the usual reasons for
giving heavy weight to supervisors' testimony against the in-
terest of their employers do not apply here. Most impor-
tantly, WSI fired Burdick prior to his testifying. (In the fol-
lowing part of this decision I discuss why I have concluded
that WSI had good cause for discharging Burdick.) Addition-
ally, the nature of Burdick's relationship with his company
obviously was different from that of most supervisors given
that Burdick was instrumental in bringing the Steelworkers
to WSI.Kenneth Perren began working for WSI in 1984 and as ofthe hearing was still employed at WSI. At all relevant timeshe worked as a furnace operator and inspector. He signed a
union authorization card on June 17 and attended union
meetings during the Steelworkers' organizational drive.
Perren was called as a witness by the General Counsel. Like
Beamon, Perren worked for Burdick.During the summer of 1991 Beamon and Perren began towork near each other much of the time. Ted Dolhun credibly
used the word ``inseparable'' to describe their relationship at
the plant. Other employees began calling Beamon and Perren
``the Bopsey twins.'' (The record fails to inform us how
crane operator Beamon and furnace operator Perren were
able to find work that kept them together throughout the
day.)According to Perren, during the morning of September 5,a truckdriver, John Hanson, asked Perren if Perren supported
the Steelworkers. Perren said he did. Hanson responded:
``you can get fired for that.''53Perren testified that later that day, while Perren was work-ing with Beamon and when their supervisor, Burdick, was
about 10 feet away, Dolhun, looking very angry, went over
to Burdick and said, referring to Beamon and Perren: ``Those
are the assholes causing me trouble over here. I'm going to
bury those fuckers.'' Burdick's testimony about the event
was similar except that he remembered that it occurred prior 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
54There is no evidence that employee Hanson provided informa-tion about union matters to management. On one occasion Dolhun
pointed to three vehicles parked on WSI's property and asked Bur-
dick who the owners were. Burdick advised Dolhun that one of the
vehicles was owned by Beamon, another by Perren. Burdick and the
General Counsel suggest that that conversation was connected to
Dolhun's comment to Burdick about cars parked near the Ice House
(see fn. 43, supra). But Dolhun testified, credibly, that his query
about the ownership of the three vehicles was one of his routine
checks with supervisors to ensure that all cars parked on WSI prop-
erty belonged to WSI personnel. I see no basis for finding that
Dolhun's two conversations with Burdick about parked cars con-
cerned the same vehicles.55At one point the General Counsel's brief refers to ChrisDolhun's testimony as ``vacuous'' (Br. at 71). It is possible that that
word has never before been misused so badly. Chris Dolhun is intel-
ligent, tough, and to the point. At all times her testimony was the
same.56Ted Dolhun had the telephone to his ear. Chris Dolhun couldnot hear what Burdick and Krause were saying. But Ted imme-
diately told Chris what he had heard. Both of the Dolhuns testified
about the Burdick-Krause conversation. That raises hearsay issues.
Ted Dolhun, however, related to Chris what he had heard on the
spot, and, given the circumstances, it is inconceivable that Ted
would have lied to Chris about what he heard. I accordingly credit
Chris's account of the conversation, as well as Ted's.to the representation election. I credit Perren's version.Dolhun did not testify about the incident.Burdick testified that Dolhun spoke to Burdick aboutBeamon and Perren three other times.On one occasion, said Burdick, Dolhun ordered Burdick towrite up Beamon and Perren ``for anything and everything.''
Dolhun did not deny that he said that to Burdick, nor did
Dolhun otherwise testify about the incident. I credit Burdick.Burdick testified that Dolhun told Burdick that Beamonand Perren were going to ``fuck you out of your job.''
Dolhun denied saying that and I credit Dolhun.Burdick testified that Dolhun ordered Burdick to ``keepthe Bopsey twins apart.'' Dolhun denied saying that, claim-
ing that he merely asked Burdick if Beamon and Perren
needed to be working on the same job all the time. Dolhun
denies ever referring to Beamon and Perren as the Bopsey
twins. I found Burdick's and Dolhun's testimony about this
incident equally credible. I thus conclude that a preponder-
ance of the evidence does not support the General Counsel's
position in respect to this incident.In sum, I find that: (1) either during the Union's organiza-tional drive or shortly after the representation election,
Dolhun ordered Burdick to discipline Beamon and Perren
``for anything and everything,'' and that neither then nor at
the hearing did Dolhun give any explanation for that order;
and (2) on September 5 Dolhun, referring to Beamon and
Perren, told Burdick: ``Those are the assholes causing me
trouble over here. I'm going to bury those fuckers.'' Again,
Dolhun provided no explanation for those words.There is no direct evidence that WSI's management knewthat either Beamon or Perren supported the Union.54ButWSI's union animus has been proven. And the words that
Ted Dolhun directed to Burdick about Beamon and Perren
display obvious hostility. Nothing in the record indicates that
there was anything about Beamon's and Perren's behavior in
the plant that warranted that hostility on Dolhun's part. I ac-
cordingly infer that it was the two employees' support for the
Union that caused Dolhun to speak to Burdick as he did
about Beamon and Perren. See Active Transportation, 296NLRB 431, 432 fn. 6 (1989).Since Dolhun's statement about burying Beamon andPerren was uttered in such a way as to be overheard by the
two employees, Dolhun thereby violated Section 8(a)(1) of
the Act. As for Dolhun's order to discipline the two employ-
ees ``for anything and everything,'' neither Burdick nor any
other supervisor disciplined either Beamon or Perren for any-
thing at all. Indeed, both Beamon and Perren were among the
minority of WSI employees (relative to the number of em-
ployees employed by WSI through much of 1991) who werestill employed by WSI at the time of the hearing here (a factthat suggests that, as noted in part III of this decision, Ted
Dolhun held only mild animus toward prounion employees).
Since neither Beamon nor Perren overheard Dolhun's order
to Burdick or were affected by it, I conclude that it did not
violate the Act.XII. WSI'SDISCHARGEOFSUPERVISORBRIANBURDICK
On September 10 Burdick received the following memo-randum from Chris Dolhun:Due to your inability to carry out your duties as Su-pervisor and your constant insubordination, I am termi-
nating you effective immediately.Your negative attitude is causing increasing em-ployee problems. You have been unable to follow or-
ders relating to both the processing of material and the
management of your men.As a result Plant One and its employees are in con-stant disarray.The General Counsel contends that WSI fired Burdick be-cause Burdick refused Ted Dolhun's orders to keep Beamon
and Perren apart (as just discussed) and because Burdick did
not discipline Beamon and Perren ``for anything and every-
thing'' (as also just discussed).But Ted and Chris Dolhun testified that Burdick was firedbecause of misdeeds that had nothing to do with any employ-
ee's union activities. I found the Dolhuns' testimony on this
matter to be entirely credible.55In summary, their testimonyis as follows.In February or March 1991 Ted Dolhun happened to over-hear a telephone conversation between Burdick and another
supervisor, Paul Krause. Chris Dolhun was standing next to
Ted at the time. In the course of the telephone conversation
Burdick: (1) said that he had falsified paperwork relating to
the treatment given to the steel that customers had sent to
WSI; (2) said that he had deliberately returned to customers
as complete steel that had not been treated as ordered by cus-
tomers; (3) referred to the Dolhuns as ``stupid''; and (4) pro-
posed that Krause pad overtime because the Dolhuns ``will
never find out.'' (Burdick denied much of the Dolhuns' testi-
mony about that telephone conversation. I am certain that
Burdick lied.)56When the Dolhuns spoke to Burdick about the conversa-tion, Burdick loudly and angrily contended that he was drunk
at the time and did not mean any of it. Chris Dolhun wanted
to fire Burdick. Ted Dolhun decided not to even though, in
the weeks following the incident, one customer returned un- 241WISCONSIN STEEL INDUSTRIESusually large numbers of pieces as having been treated incor-rectly by WSI.In the months that followed WSI continued to have prob-lems with Burdick: he did not keep attendance records prop-erly, he did not report accidents properly, and he was unwill-
ing to discipline employees (except for Herbst).Finally, about 8 a.m. on September 10, the Dolhuns no-ticed that most of the employees whom Burdick supervised
were outside the plant talking instead of inside the plant
working. (The shift began at 6 a.m.) Ted Dolhun told Bur-
dick to order the employees back to work. Burdick refused,
telling Dolhun to do it himself. Ted told Chris to discharge
Burdick. At that point Chris typed out the memorandum
quoted above and fired Burdick.There are a number of related circumstances that warrantconsideration in connection with WSI's discharge of Burdick.
WSI did not contest Burdick's application for unemployment
compensation even though Burdick, in his application, stated
that he had been fired because he refused to harass employ-
ees about their union activities. During Burdick's employ-
ment at WSI, he received letters from the Dolhuns and cus-
tomers of WSI commending him. (Those letters were not in
the personnel file that WSI kept on Burdick and which WSI
provided to the General Counsel. The General Counsel con-
tends that WSI fraudulently withdrew such letters. I do not
find that to be the case.) In addition, I agree with the General
Counsel that it is surprising that the Dolhuns did not fire
Burdick immediately upon overhearing Burdick's telephone
conversation with Krause or, if not then, when Burdick re-
sponded angrily when the Dolhuns spoke to him about the
conversation. My finding concerning the credibility of the
Dolhuns' testimony about why Burdick was fired takes into
account such considerations.Lastly, I noted above that among the problems that theDolhuns had with Burdick in the months following the Bur-
dick-Krause telephone conversation was that Burdick was
unwilling to discipline employees. I earlier found that
Dolhun, because of Beamon's and Perren's union activity,
ordered Burdick to discipline Beamon and Perren for ``any-
thing and everything.'' Logically, therefore, Burdick's refusal
to do that may have been a reason for Dolhuns' decision to
fire Burdick. I find, however, that even assuming that that
was so, the record shows that WSI would have fired Burdick
even absent Beamon's and Perren's protected activity.XIII. OTHERMATTERS
The complaint alleges that Chris Dolhun informed employ-ees that it would be futile for them to select the Union as
their collective-bargaining representative and that she threat-
ened employees with the loss of jobs if the Union became
their collective-bargaining representative. Herbst testified in
support of these allegations. But I do not credit his testimony
in these respects.The complaint alleges that Supervisors Orlowski andPatelski advised an employee that a fellow employee had
been laid off because of the employee's union sympathies or
activities. Orlowski denied that any such event occurred. I
credit his denial.Orlowski testified thatafter the election three or four times Mr. Dolhun cameinto my plant and started yelling out, ``all you guys areIce House Marys, Union yes, Dolhun no.'' He came outwith statement's of, ``if you think things are bad now,
the nightmare on 41st street is just starting.''Ted Dolhun denied uttering any such words. I credit Dolhun.Employee Dean Erickson testified that he quit because hewas being ``harassed ... all the time'' by WSI's manage-

ment. I credit Dolhun that the only ``harassment'' that
Erickson suffered had to do with management's criticism of
Erickson's personal hygiene failings and failures to abide by
safety rules, all for reasons unrelated to any protected activ-
ity on Erickson's part.The General Counsel's brief (but not the complaint) ap-pears to contend that WSI violated Section 8(a)(3) and (5)
by unilaterally withdrawing from employee use certain park-
ing spaces on WSI property. The record shows, however,
that at all times WSI provided parking spaces on its property
for all of its employees. The location of some of the spaces
did change at one point, when WSI rented out some of its
property, but that change was by no means material, signifi-
cant, or substantial.CONCLUSIONSOF
LAW1. WSI is an employer engaged in commerce within themeaning of Section 2(2) and (6) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Union is the exclusive collective-bargaining rep-resentative of the following unit of employees:All full-time and regular part-time production andmaintenance employees, including truckdrivers, em-
ployed by WSI at its Milwaukee, Wisconsin facility,
but excluding all office clerical employees, guards and
supervisors as defined in the Act.4. WSI bargained in bad faith with the Union, thereby vio-lating Section 8(a)(5) and (1) of the Act.5. Without notifying and bargaining with the Union, WSIchanged terms and conditions of employment of bargaining
unit employees, thereby violating Section 8(a)(5) and (1) of
the Act, in that WSI: (a) changed shift hours; and (b)
stopped providing coffee and doughnuts to employees,6. WSI shut down its transportation division because ofthe union activities of its employees, thereby violating Sec-
tion 8(a)(3) and (1).7. Because WSI's layoffs of drivers Andresen and Cannonwere the result of the shutdown of its trucking operations,
those layoffs violated Section 8(a)(3) and (1).8. By Supervisor Lewandowski's surveillance of the unionactivities of WSI's employees, WSI violated Section 8(a)(1)
of the Act.9. By Ted Dolhun's threatening and harassing of employ-ees Lay Clyde Beamon, Paul Herbst, and Kenneth Perren be-
cause of their union activities, WSI violated Section 8(a)(1)
of the Act.10. By laying off employees Gray, Herbst, and Reinke ata time when the Union was the collective-bargaining rep-
resentative of WSI's employees without giving prior notifica-
tion to the Union of the layoffs, WSI violated Section 8(a)(5)
and (1) of the Act. 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
57WSI will be entitled, at the compliance stage, to submit evi-dence concerning the inappropriateness of requiring the company to
reestablish its transportation division ``so long as it is shown that the
evidence was unavailable at the time of the unfair labor practice
hearing.'' Coronet, supra at fn. 6.58If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.11. By Ted Dolhun's threatening to sell the Company'strucks and to close the plant if the Company's employees
voted in favor of union representation, WSI violated Section
8(a)(1) of the Act.12. WSI did not otherwise violate the Act.REMEDYThe most difficult question regarding the remedy to be im-posed has to do with WSI's transportation division. Should
WSI be required to resume that division's operations, as the
General Counsel urges? See, e.g., Coronet, supra. My con-clusion is that WSI should be required to do so.Plainly a strong case can be made effect that WSI wouldinevitably have shut down its entire over-the-road trucking
operation no later than some time in 1992 and perhaps as
early as the summer of 1991, whether or not any union had
appeared on the scene (as also discussed in part VIII). I am
referring to the evidence of the drastic reduction in WSI's
overall size (in terms of revenues and employment) as a re-
sult of the decrease in business available to WSI, the losses
that WSI suffered in 1991, and the horrible results that
WSI's trucking operations had been producing (as discussed
earlier). Indeed, given that evidence, it is hard for me to con-
ceive of WSI not bringing its trucking operations to an end
in order to stem the losses those operations were producing.But at the start of the hearing the General Counsel specifi-cally stated that a resumption of WSI's trucking operations
would be sought as a remedy. Yet WSI utterly failed to pro-
vide data relevant to determining when financial and operat-
ing considerations alone would have led the Company to end
its trucking operations. I earlier mentioned the lack of data
on the trucks' operations (apart from Runkel's analysis).
There are no month-by-month data on the financial results of
the trucking operations. There is no explanation for why WSI
did not sell many of its trucks, choosing instead to park
them. (One might speculate that WSI did that because the
market for used trucks was poor; but since no witness testi-
fied about the matter one might equally speculate that WSI
chose to retain the trucks because it planned to reenter the
over-the-road business.) As to the horrific losses engendered
by the trucking operations, that had been true in 1989 and
1990 too. And WSI's overall profit picture turned sour in
late 1990. Yet, WSI's trucks kept rolling into mid-1991.Finally, as to the burdensomeness of the remedy, WSI``bears the burden of production and persuasion on the hard-
ship defense.'' Coronet Foods v. NLRB, 981 F.2d 1284, 1288(D.C. Cir. 1993). And nothing in the record suggests that re-
quiring WSI to resume over-the-road trucking operations
would be unduly burdensome for the company. As just
noted, as far the record indicates, WSI still possesses many
of the vehicles it used for its over-the-road operations. Addi-
tionally, WSI presented only limited balance sheet informa-
tion and no revenue or profit-and-loss information for any
period subsequent to 1991. Thus there is no reason to pre-
sume that financing the resumed operations would be dif-
ficult for WSI.57In view of my conclusion that WSI's shutdown of itstransportation division violated the Act, the recommended
Order requires WSI to reinstate those employees whom WSI
laid off as a result of that shutdown, without prejudice to
their seniority and other rights and privileges, and to make
them whole for any loss or earnings and other benefits they
suffered as a result of the layoffs. The employees include
Andresen and Cannon and such other employees as may be
determined at the compliance stage.The accompanying recommended Order also requires WSIto offer employees Gray, Herbst, and Reinke immediate and
full reinstatement to their former positions or, if those posi-
tions no longer exist, to substantially equivalent positions,
without prejudice to their seniority and other rights and privi-
leges and to make them whole for any loss of earnings and
other benefits they suffered as a result of their unlawful lay-
offs.Backpay shall be computed as prescribed in F.W. Wool-
worth Co., 90 NLRB 289 (1950), with interest computed asprescribed in accordance with New Horizons for the Re-tarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended58ORDERThe Respondent, Wisconsin Steel Industries, Inc., Milwau-kee, Wisconsin, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Bargaining in bad faith with the Steelworkers as theexclusive collective-bargaining representative of the employ-
ees in the following bargaining unitAll full-time and regular part-time production andmaintenance employees, including truck+drivers, em-
ployed by WSI at its Milwaukee, Wisconsin facility,
but excluding all office clerical employees, guards and
supervisors as defined in the Act.(b) Making changes in the terms and conditions of em-ployment of unit employees without giving prior notice to
and bargaining with the Steelworkers.(c) Threatening to end the operations of the company inresponse to the employees' union activities and support for
Steelworkers.(d) Ending any part of the Company's operations in re-sponse to the employees' union activities and support for
Steelworkers.(e) Surveilling the union activities of its employees.
(f) Harassing employees because of the employees' unionactivities or support for the Steelworkers.(g) Threatening employees with discipline or discharge be-cause of the employees' union activities or support for theSteelworkers.(h) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act. 243WISCONSIN STEEL INDUSTRIES59If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Bargain in good faith with the Steelworkers.
(b) On request by the Steelworkers, restore the shift hoursthat had been in place prior to January 10, 1992, for those
employees whose shift hours changed on or about that date
and continue those shift hours in effect unless or until agree-
ment is reached with the Steelworkers regarding shift hours
or an impasse is reached in bargaining.(c) On request by the Steelworkers, restore the distributionof coffee and doughnuts to employees on paydays as such
distribution existed prior to August 1991 and continue such
distribution unless or until agreement is reached with the
Steelworkers regarding the cessation of such distribution or
an impasse is reached in bargaining.(d) On request by the Steelworkers, bargain with the Steel-workers concerning the decisions to lay off employees Gray,
Herbst, and Reinke.(e) Reinstate employees Gray, Herbst, and Reinke, andmake them whole in the manner set forth in the remedy sec-
tion of this decision.(f) Reinstate the employees whom WSI laid off as a resultof the Company's shutdown of its transportation division, in-
cluding employees Andresen and Cannon, and make them
whole in the manner set forth in the remedy section of this
decision.(g) Reestablish the Company's transportation division as itexisted prior to June 28, 1991.(h) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to determine the
amounts due under the terms of this Order.(i) Post at its facility in Milwaukee, Wisconsin, copies ofthe attached notice marked ``Appendix.''59Copies of the no-tice, on forms provided by the Regional Director for Region
30, after being signed by the Respondent's representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places, including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(j) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
bargain in bad faith with your collective-bargaining representative, the United Steelworkers of Amer-
ica, AFL±CIO.WEWILLNOT
make changes in your terms and conditionsof employment without giving prior notice to and bargaining
with the Steelworkers.WEWILLNOT
threaten to end the Company's operationsin response to your union activities and support for Steel-
workers.WEWILLNOT
end any part of the Company's operationsin response to your union activities and support for Steel-
workers.WEWILLNOT
spy on your union activities.WEWILLNOT
harass you because of your union activitiesor support for the Steelworkers.WEWILLNOT
threaten to discipline you or discharge youbecause of your union activities or support for the Steel-
workers.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
bargain in good faith with the Steelworkers.WEWILL
, on the request of the Steelworkers, restore theshift hours that had been in place prior to January 10, 1992,
for those employees whose shift hours changed on or about
that date and continue those shift hours in effect unless or
until agreement is reached with the Steelworkers regarding
shift hours or an impasse is reached in bargaining.WEWILL
, on the request of the Steelworkers, provide youwith free coffee and doughnuts on paydays as we used to do
prior to August 1991 and we will continue to distribute cof-
fee and doughnuts to you unless or until agreement is
reached with the Steelworkers regarding ending the free cof-
fee and doughnuts or an impasse is reached in bargaining.WEWILL
reinstate employees Michael Gray, Paul Herbst,and James Reinke and we will make them whole for the
losses they incurred as a result of our unlawful layoffs of
them.WEWILL
reestablish the Company's transportation divisionas it existed prior to June 28, 1991.WEWILL
reinstate the employees whom we laid off as aresult of our unlawful shutdown of our transportation divi-
sion, including employees Ronald Andresen and Thomas 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Cannon, and we will make them whole for the losses theyincurred as a result of those layoffs.WISCONSINSTEELINDUSTRIES, INC.